20-11133-mg         Doc 754   Filed 08/24/20 Entered 08/24/20 18:10:22 Main Document
                                           Pg 1 of 62
                   Objection Deadline: September 8, 2020 at 12:00 p.m. (Prevailing Eastern Time)

MORRISON & FOERSTER LLP
Brett H. Miller
Todd M. Goren
Erica J. Richards
Benjamin Butterfield
250 West 55th Street
New York, New York 10019
Telephone: (212) 468-8000
Facsimile: (212) 468-7900
brettmiller@mofo.com
tgoren@mofo.com
erichards@mofo.com
bbutterfield@mofo.com

Counsel to the Official Committee of Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                       Chapter 11



AVIANCA HOLDINGS S.A., et al.,1                              Case No. 20-11133 (MG)



                                  Debtors.                   (Jointly Administered)




1 The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent
applicable), are as follows: Avianca Holdings S.A. (N/A); Aero Transporte de Carga Union, S.A. de C.V. (N/A);
Aeroinversiones de Honduras, S.A. (N/A); Aerovias del Continente Americano S.A. Avianca (N/A); Airlease
Holdings One Ltd. (N/A); America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX);
AV International Holdco S.A. (N/A); AV International Holdings S.A. (N/A); AV International Investments S.A.
(N/A); AV International Ventures S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments Two
Colombia S.A.S. (N/A); AV Taca International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A); Avianca
Leasing, LLC (XX-XXXXXXX); Avianca, Inc. (XX-XXXXXXX); Avianca-Ecuador S.A. (N/A); Aviaservicios, S.A. (N/A);
Aviateca, S.A. (N/A); Avifreight Holding Mexico, S.A.P.I. de C.V. (N/A); C.R. Int'l Enterprises, Inc. (XX-XXXXXXX);
Grupo Taca Holdings Limited (N/A); International Trade Marks Agency Inc. (N/A); Inversiones del Caribe, S.A.
(N/A); Isle& de Inversiones, S.A. de C.V. (N/A); Latin Airways Corp. (N/A); Latin Logistics, LLC (XX-XXXXXXX);
Nicaraguense de Aviacion, Sociedad Anonima (Nica, S.A.) (N/A); Regional Express Americas S.A.S. (N/A); Ronair
N.V. (N/A); Servicio Terrestre, Aereo y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (92-
4006439); Taca de Honduras, S.A. de C.V. (N/A); Taca de Mexico, S.A. (N/A); Taca International Airlines S.A.
(N/A); Taca S.A. (N/A); Tampa Cargo S.A.S. (N/A); Technical and Training Services, S.A. de C.V. (N/A). The
Debtors' principal offices are located at Avenida Calle 26 # 59 —15 Bogota, Colombia.

ny-1981374
20-11133-mg         Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                   Main Document
                                              Pg 2 of 62


    SECOND MONTHLY FEE STATEMENT OF MORRISON & FOERSTER LLP AS
     COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
     FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED
           FOR THE PERIOD JULY 1, 2020 THROUGH JULY 31, 2020



                 Name of Applicant:                                     Morrison & Foerster LLP
Authorized to Provide Professional Services to:                The Official Committee of Unsecured
                                                               Creditors (the “Committee”)
Date of Retention:                                             July 14, 2020 nunc pro tunc to May 24,
                                                               2020
Period for which Compensation and                              July 1, 2020 through
Reimbursement is Sought:                                       July 31, 2020 (the “Fee Period”)
Amount of Compensation Sought as Actual,
                                                               $544,877.50 (80% = $435,902.00)
Reasonable and Necessary:
Amount of Expense Reimbursement Sought as
                                                               $14,721.00
Actual, Reasonable and Necessary:
Total Compensation and Expenses for which
                                                               $559,598.50
Interim Allowance is Sought:
Total Compensation and Expenses to be Paid
                                                               $450,623.00
Under Interim Compensation Order:

This is a(n) X monthly ___ interim __ final application. No prior application was filed for this
            2
Fee Period.




2
   Notice of this Monthly Fee Statement (as defined herein) shall be served in accordance with the Interim
Compensation Order (as defined herein), and objections to the relief requested in this Monthly Fee Statement shall
be addressed in accordance with the Interim Compensation Order.


ny-1981374
20-11133-mg             Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22                     Main Document
                                                 Pg 3 of 62


           Pursuant to sections 327, 330, and 331 of chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rule 2016-1 of the Local Bankruptcy Rules for the United States

Bankruptcy Court for the Southern District of New York (the “Local Rules”), the Amended

Guidelines for Fees and Disbursements for Professionals in the Southern District of New Bork

Bankruptcy Cases (the “Local Guidelines”), the Order Authorizing the Retention and

Employment of Morrison & Foerster LLP as Counsel to the Official Committee of Unsecured

Creditors Nunc Pro Tunc to May 24, 2020 dated July 14, 2020 [Docket No. 460], and the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses for Retained

Professionals, dated June 9, 2020 [Docket No. 256] (the “Interim Compensation Order”), the law

firm of Morrison & Foerster LLP (“Morrison & Foerster” or the “Firm”), counsel to the Official

Committee of Unsecured Creditors (the “Committee”), hereby submits this second monthly fee

statement (the “Monthly Fee Statement”).3 By this Monthly Fee Statement, Morrison & Foerster

seeks (a) compensation in the amount of $544,877.50 for the actual, reasonable and necessary

legal services rendered to the Committee during the Fee Period, less a twenty percent (20%)
                                                                                                                  4
holdback in the amount of $108,975.50, for a total fee request of $435,902.00;                                        and

(b) reimbursement for the actual and necessary expenses incurred by Morrison & Foerster during

the Fee Period in the amount of $14,721.00.

                     Itemization of Services Rendered and Disbursements Incurred

           1.       In support of this Monthly Fee Statement, attached are the following exhibits:

                        Exhibit A is a schedule of the number of hours expended and fees incurred
                         (on an aggregate basis) by Morrison & Foerster’s attorneys and

3
    The period from July 1, 2020 through and including July 31, 2020 is referred to herein as the “Fee Period.”
4
 As an accommodation to the Committee, and consistent with applicable billing guidelines, Morrison & Foerster is
not seeking payment for time spent reviewing its time entries for confidential information and compliance with
billing guidelines.

ny-1981374
20-11133-mg        Doc 754    Filed 08/24/20 Entered 08/24/20 18:10:22           Main Document
                                          Pg 4 of 62


                    paraprofessionals during the Fee Period with respect to each of the subject
                    matter categories established by Morrison & Foerster in accordance with its
                    internal billing procedures.

                   Exhibit B is a schedule providing certain information regarding the Morrison
                    & Foerster attorneys and paraprofessionals for whose work on these chapter
                    11 cases compensation is sought in this Monthly Fee Statement. Attorneys
                    and paraprofessionals of Morrison & Foerster have expended a total of 628.50
                    hours in connection with these chapter 11 cases during the Fee Period.

                   Exhibit C is a schedule setting forth the total amount of reimbursement
                    sought with respect to each category of expenses for which Morrison &
                    Foerster is seeking reimbursement in this Monthly Fee Statement.

                   Exhibit D consists of Morrison & Foerster’s time detail and records of fees
                    and expenses incurred during the Fee Period.

                                        Representations

       2. Although every effort has been made to include all fees and expenses incurred by

Morrison & Foerster attorneys and paraprofessionals during the Fee Period, some fees and

expenses might not be included in this Monthly Fee Statement due to delays caused in

connection with accounting and processing of such time and expenses. Accordingly, Morrison

& Foerster reserves the right to make further application to this Court for allowance of such fees

and expenses incurred during the Fee Period, but not included herein.

                               Notice and Objection Procedures

       3. Pursuant to the Interim Compensation Order, notice of this Monthly Fee Statement

will be served upon the following parties (collectively, the “Fee Notice Parties”): (i) the Debtors

c/o Avianca Holdings S.A., Av. Calle 26 # 59-15, 6th Floor, Bogotá, Colombia 111321 (Attn:

Renato Covelo, General Counsel and Richard Galindo, Associate General Counsel; Email:

Renato.Covelo@avianca.com; Richard.Galindo@avianca.com); (ii) counsel for the Debtors,

Milbank LLP, 55 Hudson Yards, New York, New York 10001 (Attn: Evan R. Fleck, Esq., Greg

Bray, Esq., and Parker Milender, Esq.; Email: EFleck@milbank.com; GBray@milbank.com;

PMilender@milbank.com); (iii) the U.S. Trustee for the Southern District of New York, 201


ny-1981374
20-11133-mg       Doc 754     Filed 08/24/20 Entered 08/24/20 18:10:22              Main Document
                                          Pg 5 of 62


Varick Street, Suite 1006, New York, New York 10014 (Attn: Brian S. Masumoto, Esq. and

Greg M. Zipes, Esq.; Email: Brian.Masumoto@usdoj.gov; Greg.Zipes@usdoj.gov); and (iv)

counsel for any other statutory committees appointed in these Chapter 11 Cases. Morrison &

Foerster submits that, in light of the nature of the relief requested, no other or further notice need

be given.

       4. Objections to the Monthly Fee Statement, if any, must be filed by the objection

deadline and served upon Morrison & Foerster LLP, 250 West 55th Street, New York, NY 10019

(Attn: Brett H. Miller, Todd M. Goren, Erica J. Richards, and Benjamin Butterfield; Email:

BrettMiller@mofo.com; TGoren@mofo.com; ERichards@mofo.com; bbutterfield@mofo.com),

no later than September 8, 2020 at 12:00 p.m. (Prevailing Eastern Time) (the “Objection

Deadline”). Objections to this Monthly Fee Statement, if any, must set forth the nature of the

objection and the specific amount of fees or expenses at issue.

       5. If no objection to this Monthly Fee Statement is received by the Objection Deadline,

the Debtors shall promptly pay Morrison & Foerster 80% of the fees and 100% of the expenses

identified in this Monthly Fee Statement. To the extent that an objection to this Monthly Fee

Statement is received by the Objection Deadline, the Debtors shall withhold payment of that

portion of this Monthly Fee Statement to which the objection is directed and promptly pay the

remainder of the fees and expenses in the percentages set forth above. To the extent such

objection is not resolved, it shall be preserved and scheduled for consideration at the next interim

fee application hearing.

       WHEREFORE, Morrison & Foerster respectfully requests that allowance be made for

compensation in the amount of $544,877.50 for the actual, reasonable and necessary legal

services rendered to the Committee during the Fee Period, less a twenty percent (20%) holdback

in the amount of $108,975.50 for a total fee request of $435,902.00 together with reimbursement


ny-1981374
20-11133-mg      Doc 754     Filed 08/24/20 Entered 08/24/20 18:10:22           Main Document
                                         Pg 6 of 62


of expenses in the amount of $14,721.00 and further requests such other and further relief as this

Court deems necessary and just.

Dated: New York, New York                        MORRISON & FOERSTER LLP
       August 24, 2020
                                                 /s/ Brett H. Miller
                                                 Brett H. Miller
                                                 Todd M. Goren
                                                 Erica J. Richards
                                                 Benjamin Butterfield
                                                 250 West 55th Street
                                                 New York, New York 10019
                                                 Telephone: (212) 468-8000
                                                 Facsimile: (212) 468-7900
                                                 brettmiller@mofo.com
                                                 tgoren@mofo.com
                                                 erichards@mofo.com
                                                 bbutterfield@mofo.com

                                                 Counsel to the Official          Committee     of
                                                 Unsecured Creditors




ny-1981374
20-11133-mg   Doc 754   Filed 08/24/20 Entered 08/24/20 18:10:22   Main Document
                                    Pg 7 of 62


                                   Exhibit A




ny-1981374
20-11133-mg        Doc 754   Filed 08/24/20 Entered 08/24/20 18:10:22      Main Document
                                         Pg 8 of 62


                      Statement of Fees and Expenses by Subject Matter

  Project                    Matter Description                 Total        Total Fees
 Category                                                       Hours        Requested
 Number                                                         Billed
002           Asset Disposition                                     0.20          $245.00
003           Assumption and Rejection of Leases and               71.60       $61,038.50
006           Business Operations                                  41.00       $32,388.00
007           Case Administration                                  55.60       $47,108.00
009           Corporate Governance and Board Matters                3.10        $2,543.00
010           Employee Benefits and Pensions                       10.90        $6,566.00
011           Employment and Fee Applications                      72.60       $49,552.00
013           Financing and Cash Collateral                       120.10      $119,946.50
014           Other Litigation                                     36.20       $31,786.50
015           Meetings and Communications with Creditors          105.00      $105,844.00
019           Relief from Stay and Adequate Protection              1.00        $1,263.00
021           Tax                                                   1.90        $1,349.00
023           Discovery                                             1.00          $767.00
024           Hearings                                             40.20       $36,690.50
025           First and Second Day Motions                          5.80        $5,079.00
026           Claims Investigation                                 25.30       $22,612.00
029           Other Motions/Applications                           10.40        $5,849.00
031           Insurance                                             1.00          $916.00
032           Time Entry Review                                     5.10        $3,944.00
038           LATAM Bankruptcy                                     20.50       $13,334.50
Total Incurred:                                                    628.5      $548,821.50
Less Client Accommodation for Time Entry Review
(100% of Fees Incurred):                                                       $(3,944.00)
Total Requested:                                                  628.50      $544,877.50




ny-1981374
20-11133-mg   Doc 754   Filed 08/24/20 Entered 08/24/20 18:10:22   Main Document
                                    Pg 9 of 62


                                   Exhibit B




ny-1981374
20-11133-mg           Doc 754        Filed 08/24/20 Entered 08/24/20 18:10:22             Main Document
                                                 Pg 10 of 62


                                 Attorney and Paraprofessional Information

        Name            Position           Year      Department      Hourly      Total         Total
                        with the         Admitted                    Billing     Hours      Compensation
                       Applicant         or No. of                    Rate       Billed
                                          Years
                                           with
                                           Firm
Partners and Of Counsel
Aguirre,                                                             $1,050.00     10.20      $10,710.00
                       Partner             2001       Corporate
Alexandra
Delgado, Juan          Partner                                       $1,050.00     31.10      $32,655.00
                                           2006       Corporate
Manuel
Goren, Todd            Partner                         Business      $1,225.00     45.90      $56,227.50
M.                                                   Restructuring
                                           2003
                                                     & Insolvency
                                                        Group1
Miller, Brett H.       Partner             1992         BRIG         $1,500.00     50.20      $75,300.00
Smithline, Ruti        Partner             2002       Litigation     $1,200.00     34.60      $41,520.00
Richards, Erica        Of                                             $995.00      23.40      $23,283.00
                       Counsel             2007         BRIG
J.
Associates and Attorneys
Butterfield,                                            BRIG          $880.00      59.80      $52,624.00
                        Associate          2014
Benjamin
Daryanani,                                                            $690.00       3.70       $2,553.00
                        Associate          2020       Litigation
Nitesh
Gardani,               Associate                                      $540.00      26.00      $14,040.00
                                           2019       Corporate
Ludovica
Good, Thomas           Associate                                      $810.00      20.90      $16,929.00
                                           2007         BRIG
H.
Greer, Jocelyn         Associate                                      $810.00      31.40      $25,434.00
                                           2016       Litigation
Edith
Gupta, Aarti           Associate           2018         BRIG          $710.00       8.00       $5,680.00
Lee, Dong Hun          Associate                                      $810.00      17.80      $14,418.00
                                           2016       Corporate
(Don)
Llerena, Ana           Associate                                      $540.00      17.60       $9,504.00
                                           2019       Corporate
Beatriz
Rodriguez,             Associate           2014       Corporate       $810.00      51.20      $41,472.00


1   Hereinafter referred to as “BRIG”.


ny-1981374
20-11133-mg            Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                      Main Document
                                                 Pg 11 of 62


        Name             Position        Year        Department           Hourly          Total           Total
                         with the      Admitted                           Billing         Hours        Compensation
                        Applicant      or No. of                           Rate           Billed
                                        Years
                                         with
                                         Firm
Roberto
Selick, Allison         Associate        2018            BRIG              $710.00          157.00       $111,470.00
Paraprofessionals
                        Summer                                             $300.00             4.30         $1,290.00
Devine, Alex                           1 month      General Legal
                        Associate
                                                       Business            $400.00           29.80        $11,920.00
                         Senior          12 ½        Restructuring
Guido, Laura
                        Paralegal        years       & Insolvency
                                                        Group
Research                                                                   $345.00             0.30           $103.50
                         Various       Various          Library
Services2
Research                                                                   $320.00             5.00         $1,600.00
                         Various       Various          Library
Services
Research                                                                   $295.00             0.30            $88.50
                         Various       Various          Library
Services
Total Incurred:                                                                             628.50       $548,821.50
Less Client Accommodation for Time Entry Review                                                           $(3,944.00)
(100% of Fees Incurred):
Total Requested:3                                                                           628.50       $544,877.50




2   The Research Services team leverages our expertise across offices to meet tight/urgent client deadlines in a timely
      and cost effective manner. To enable this collaborative workflow, time billed by this group is consolidated into
      a single line-item on the Timekeeper Summary sections of client bills.
3   The blended rate for attorneys is $906.62 per hour. The blended rate for paraprofessionals is $377.88 per hour.


ny-1981374
20-11133-mg   Doc 754   Filed 08/24/20 Entered 08/24/20 18:10:22   Main Document
                                    Pg 12 of 62


                                   Exhibit C




ny-1981374
20-11133-mg     Doc 754    Filed 08/24/20 Entered 08/24/20 18:10:22    Main Document
                                       Pg 13 of 62


              Summary of Actual and Necessary Expenses for the Fee Period

Service Description                                                         Amount
Registration Fees                                                               $70.00
On-line Research - LEXIS                                                        $479.50
On-line Research - WESTLAW                                                   $13,751.50
Miscellaneous Disbursement - Registration Fees Court Solutions                  $420.00
Total Requested:                                                             $14,721.00




ny-1981374
20-11133-mg   Doc 754   Filed 08/24/20 Entered 08/24/20 18:10:22   Main Document
                                    Pg 14 of 62


                                   Exhibit D




ny-1981374
20-11133-mg   Doc 754   Filed 08/24/20 Entered 08/24/20 18:10:22   Main Document
                                    Pg 15 of 62
       20-11133-mg          Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                          Main Document
                                                      Pg 16 of 62



Matter Number: 020873-0000001                                                                   Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                  Invoice Date: August 24, 2020


                                                           Time Detail

Date             Services                                                  Timekeeper                     Hours                  Value

Asset Disposition
31-Jul-20         Correspond with M. Greenberg regarding brand             Goren, Todd M.                    0.20                245.00
                  valuation.
Total: 002       Asset Disposition                                                                           0.20                245.00

Assumption and Rejection of Leases and Contracts
01-Jul-20      Correspond with Alton team regarding proposed               Richards, Erica J.                0.20                199.00
               contract assumptions and rejections.
01-Jul-20        Analyze aircraft contract status (.6); correspond         Rodriguez, Roberto                0.80                648.00
                 with internal working group regarding same (.2).
01-Jul-20        Analyze notice of adjournment of hearing on               Selick, Allison                   0.40                284.00
                 Debtors' motion to reject executory contracts (.1);
                 correspond with L. Guido regarding same (.3).
07-Jul-20        Conduct legal research regarding bankruptcy court's       Greer, Jocelyn Edith              3.50               2,835.00
                 jurisdiction to authorize rejection of Colombian
                 CBA.
07-Jul-20        Correspond with J. Tan-Waldhauser (KGAL) and              Selick, Allison                   0.50                355.00
                 B. Butterfield regarding aircraft stipulations (.1);
                 analyze aircraft stipulation orders/sealing order (.2);
                 correspond with R. Rodriguez regarding first
                 aircraft stipulations (.1); analyze docket to respond
                 to same (.1).
08-Jul-20        Compile stipulations with contract counterparties.        Guido, Laura                      1.10                440.00
08-Jul-20        Analyze stipulations in connection with fleet and         Rodriguez, Roberto                0.30                243.00
                 fleet summary preparations.
08-Jul-20        Correspond with J. Tan-Waldhauser (KGAL)                  Selick, Allison                   0.20                142.00
                 regarding aircraft stipulations.
09-Jul-20        Analyze aircraft stipulations and prepare fleet           Rodriguez, Roberto                4.30               3,483.00
                 tracker status chart.
09-Jul-20        Correspond with J. Tan-Waldhauser (KGAL)                  Selick, Allison                   0.20                142.00
                 regarding aircraft stipulations (.1); correspond with
                 R. Rodriguez regarding aircraft stipulation tracker
                 (.1).
13-Jul-20        Correspond with J. Tan-Waldhauser (KGAL)                  Selick, Allison                   0.10                 71.00
                 regarding aircraft stipulations.
14-Jul-20        Correspond with R. Rodriguez and B. Butterfield           Selick, Allison                   0.20                142.00
                 regarding fleet issues (.1); correspond with Alton
                 team regarding same (.1).
21-Jul-20        Analyze USAVflow issues for rejection and related         Miller, Brett H.                  1.20               1,800.00
                 adversary proceeding.



                                                                   2
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                        Main Document
                                                  Pg 17 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: August 24, 2020

Date         Services                                                Timekeeper                     Hours                  Value
23-Jul-20    Call with Milbank regarding strategy for                Butterfield, Benjamin             1.80               1,584.00
             USAVflow rejection motion (.8); conduct legal
             research regarding same (1.0).
23-Jul-20    Analyze USAV and lenders' response to motion to         Goren, Todd M.                    1.60               1,960.00
             reject (1.2); correspond with internal working group
             regarding response to same (.4).
23-Jul-20    Call with Milbank regarding strategy for                Greer, Jocelyn Edith              0.80                648.00
             USAVflow rejection motion.
23-Jul-20    Analyze rejection objections filed by USAV and          Greer, Jocelyn Edith              1.70               1,377.00
             lenders.
23-Jul-20    Analyze draft summary of developments regarding         Richards, Erica J.                0.20                199.00
             USAV rejection.
23-Jul-20    Analyze objections to Debtors' motion to reject         Selick, Allison                   4.00               2,840.00
             executory contracts, and declarations in support
             thereof (1.2); draft summary of same (.6);
             correspond with internal working group regarding
             same (.3); conduct legal research regarding reply to
             objections to Debtors' motion to reject USAV
             agreements (.9); correspond with B. Butterfield (.1)
             and P. Milender (Milbank) (.1) regarding same; call
             with Milbank regarding same (.8).
24-Jul-20    Obtain article for B. Butterfield regarding "future     Belisario, Christina M            0.30                 88.50
             flow" structures.
24-Jul-20    Conduct legal research regarding USAVflow               Butterfield, Benjamin             5.90               5,192.00
             rejection motion (4.1); draft outline regarding
             response to same (1.5); call with A. Gupta
             regarding same (.3).
24-Jul-20    Conduct legal research on sale or transfer of future    Daryanani, Nitesh                 3.50               2,415.00
             receivables.
24-Jul-20    Analyze responses regarding motion to reject            Goren, Todd M.                    1.30               1,592.50
             USAV agreements and supporting declarations (.6);
             correspond with internal working group regarding
             same (.7).
24-Jul-20    Conduct legal research regarding whether contracts      Greer, Jocelyn Edith              6.00               4,860.00
             to sell future receivables are executory.
24-Jul-20    Call with B. Butterfield regarding USAVflow             Gupta, Aarti                      6.40               4,544.00
             rejection motion (.3); research standard of rejection
             of contracts (.3); research whether DIP is separate
             entity from prepetition company (.8); research
             creditor's pro rata share of profits (1.3); research
             section 552 (2.2); draft Committee reply (1.5).




                                                               3
       20-11133-mg      Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22                     Main Document
                                                 Pg 18 of 62



Matter Number: 020873-0000001                                                         Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                        Invoice Date: August 24, 2020

Date         Services                                              Timekeeper                   Hours                  Value
24-Jul-20    Analyze order scheduling USAV rejection status        Selick, Allison                 1.00                710.00
             conference (.2); correspond with internal working
             group regarding same (.2); correspond with B.
             Butterfield regarding objections to USAV rejection
             motion (.2); analyze B. Butterfield outline for
             response to same (.3); correspond with T. Goren
             regarding same (.1).
24-Jul-20    Analyze Debtors' filing in connection with motion     Smithline, Ruti                 2.20               2,640.00
             to reject USAV agreements (.6); correspond with
             internal working group regarding same (.4);
             conduct legal research regarding potential
             responses for supplemental reply (1.2).
24-Jul-20    Conduct legal research regarding rejection for A.     Stoler, Michael*                2.00                640.00
             Gupta.
25-Jul-20    Conduct legal research regarding USAVflow             Butterfield, Benjamin           2.40               2,112.00
             rejection motion.
25-Jul-20    Draft reply in support of Debtors' rejection motion   Gupta, Aarti                    1.60               1,136.00
25-Jul-20    Correspond with B. Butterfield regarding Debtors'     Selick, Allison                 0.10                 71.00
             motion to reject USAV agreement.
26-Jul-20    Call with Milbank team regarding USAVflow             Butterfield, Benjamin           0.30                264.00
             status conference regarding rejection motion.
26-Jul-20    Call with Milbank regarding USAVflow status           Goren, Todd M.                  0.30                367.50
             conference regarding rejection motion.
26-Jul-20    Call with Milbank regarding USAVflow status           Greer, Jocelyn Edith            0.30                243.00
             conference regarding rejection motion.
26-Jul-20    Call with Milbank team regarding status conference    Selick, Allison                 0.30                213.00
             on USAV rejection motion.
26-Jul-20    Call with Milbank regarding USAVflow status           Smithline, Ruti                 0.30                360.00
             conference regarding rejection motion.
27-Jul-20    Call with parties-in-interest regarding USAVflow      Butterfield, Benjamin           0.40                352.00
             rejection motion.
27-Jul-20    Call with parties-in-interest regarding USAVflow      Goren, Todd M.                  0.40                490.00
             rejection motion.
27-Jul-20    Call with parties-in-interest regarding USAVflow      Greer, Jocelyn Edith            0.40                324.00
             rejection motion.
29-Jul-20    Analyze Colombia law issues regarding USAVflow        Butterfield, Benjamin           1.20               1,056.00
             rejection motion (.2); call with T. Goren regarding
             same (.3); call with internal working group to
             prepare for call with Milbank regarding USAVflow
             adversary proceeding (.4); call with Debtors and
             USAV counsel regarding scheduling issues (.3).




                                                             4
       20-11133-mg         Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22                    Main Document
                                                    Pg 19 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: August 24, 2020

Date            Services                                             Timekeeper                   Hours                  Value
29-Jul-20       Call with B. Butterfield regarding USAVflow          Goren, Todd M.                  2.80               3,430.00
                rejection motion (.3); call with internal working
                group regarding same (.4); call with Milbank
                regarding same (.3); call with Debtors and USAV
                counsel regarding scheduling issues (.3);
                correspond with Milbank and W&C regarding same
                (.4); analyze rejection motion and related
                documents (.6); analyze foreign law declaration
                (.5).
29-Jul-20       Correspond with internal working group regarding     Greer, Jocelyn Edith            4.50               3,645.00
                reply and Colombian law expert declaration (.6);
                call with Debtors and USAV counsel regarding
                scheduling issues (.3); call with internal working
                group regarding USAVflow rejection motion (.4);
                prepare for call with Debtors regarding same (.7);
                call with Milbank regarding same (.3); analyze
                objections and Colombian declaration in
                preparation for call with Debtors and Objectors
                (2.2).
29-Jul-20       Correspond with internal working group regarding     Smithline, Ruti                 2.80               3,360.00
                litigation strategy for USAVflow rejection motion
                (.4); correspond with Milbank regarding same (.6);
                conduct legal research regarding potential
                arguments for reply (1.1); call with internal
                working group to prepare for call with Milbank
                regarding USAVflow adversary proceeding (.4);
                call with Debtors and USAV counsel regarding
                scheduling issues (.3).
30-Jul-20       Call with Milbank regarding USAV rejection           Greer, Jocelyn Edith            1.60               1,296.00
                motion reply (1.0); analyze draft stipulation
                regarding scheduling of USAV rejection motion
                (.5).
31-Jul-20       Analyze updated USAV rejection scheduling            Goren, Todd M.                  0.20                245.00
                stipulation.
Total: 003      Assumption and Rejection of Leases and Contracts                                    71.60           61,038.50

Business Operations
01-Jul-20       Analyze revised memorandum regarding domestic        Miller, Brett H.                0.60                900.00
                and international flying.
01-Jul-20       Analyze revised flight restrictions comparison       Selick, Allison                 0.20                142.00
                chart.
04-Jul-20       Correspond with W. Brown (FTI) and A. Gonzalez       Selick, Allison                 0.10                 71.00
                (A&M) regarding monthly payment reports.
05-Jul-20       Correspond with W. Brown (FTI) and A. Gonzalez       Selick, Allison                 0.10                 71.00
                (A&M) regarding monthly payment reports.
06-Jul-20       Analyze MOR for May 2020.                            Selick, Allison                 0.20                142.00



                                                                 5
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                  Pg 20 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date         Services                                                 Timekeeper                   Hours                  Value
07-Jul-20    Analyze Debtors' aircraft fleet (.4); call with R.       Butterfield, Benjamin           1.30               1,144.00
             Rodriguez regarding aircraft fleet (.3); correspond
             with R. Rodriguez regarding settlement procedures
             (.3); revise memorandum regarding settlement
             procedures (.3).
07-Jul-20    Update chart on flight restrictions in Latin America.    Gardani, Ludovica               2.20               1,188.00
07-Jul-20    Analyze updated flight restriction chart.                Goren, Todd M.                  0.30                367.50
07-Jul-20    Analyze legal questions from committee members           Rodriguez, Roberto              1.60               1,296.00
             (1.0); call with B. Butterfield regarding aircraft
             fleet (.3); correspond with B. Butterfield regarding
             settlement procedures (.3).
08-Jul-20    Analyze revised flight restrictions comparison chart     Selick, Allison                 0.30                213.00
             (.2); correspond with R. Rodriguez regarding same
             (.1).
09-Jul-20    Analyze fleet tracker.                                   Butterfield, Benjamin           0.40                352.00
09-Jul-20    Call with R. Rodriguez regarding EAC financings          Delgado, Juan Manuel            0.10                105.00
             and fleet tracker.
09-Jul-20    Call with J. Delgado regarding EAC financings and        Rodriguez, Roberto              0.10                 81.00
             fleet tracker.
10-Jul-20    Discussions with financial advisors regarding            Miller, Brett H.                1.20               1,800.00
             Oliver Wyman proposed workstreams business
             issues.
13-Jul-20    Update flight restrictions chart in Latin America.       Gardani, Ludovica               1.90               1,026.00
13-Jul-20    Analyze and revise stipulation documents in              Rodriguez, Roberto              5.50               4,455.00
             connection with preparing fleet tracker.
14-Jul-20    Analyze revise tracking document for Debtors'            Butterfield, Benjamin           0.90                792.00
             aircraft fleet (.7); correspond with R. Rodriguez
             regarding same (.2).
14-Jul-20    Prepare summary of relevant changes in flight            Gardani, Ludovica               0.20                108.00
             restrictions in Latin America.
14-Jul-20    Analyze first stipulations in connection with AV         Rodriguez, Roberto              4.10               3,321.00
             aircraft and prepare fleet status tracker (3.6);
             analyze regulations related to flight restrictions and
             update restrictions tracker (.5).
14-Jul-20    Analyze revised flight restrictions comparison           Selick, Allison                 0.10                 71.00
             chart.
15-Jul-20    Correspond with J. Mowry (Alton) regarding fleet         Selick, Allison                 0.10                 71.00
             status.
16-Jul-20    Participate on call with Alton team regarding fleet      Butterfield, Benjamin           0.40                352.00
             status tracker.
16-Jul-20    Participate on call with Alton team regarding fleet      Delgado, Juan Manuel            0.40                420.00
             status tracker.
16-Jul-20    Participate on call with Alton team regarding fleet      Gardani, Ludovica               0.40                216.00
             status tracker.



                                                              6
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                      Main Document
                                                  Pg 21 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: August 24, 2020

Date         Services                                                Timekeeper                   Hours                  Value
16-Jul-20    Analyze updated 5-year plan (.4); analyze materials     Goren, Todd M.                  0.90               1,102.50
             regarding rejection of 787 parts agreement (.3);
             correspond with Alton regarding same (.2).
16-Jul-20    Prepare for (.5) and participate on (.4) call with      Rodriguez, Roberto              0.90                729.00
             Alton team regarding fleet status tracker.
16-Jul-20    Correspond with S. Waschitz (A&M) regarding             Selick, Allison                 0.10                 71.00
             contingency plan for payment freeze.
16-Jul-20    Participate on call with Alton team regarding fleet     Selick, Allison                 0.40                284.00
             status tracker.
21-Jul-20    Update flight restrictions chart In Latin America       Gardani, Ludovica               2.30               1,242.00
             with new extensions and safety guidelines.
21-Jul-20    Analyze indenture agreements to find aircrafts          Gardani, Ludovica               4.40               2,376.00
             under Tampa Aircraft Pledge and Aircraft Residual
             Value Pledge and list aircrafts specifics for review
             of financing documents.
21-Jul-20    Analyze updates to flight restrictions in relevant      Rodriguez, Roberto              0.30                243.00
             jurisdictions.
22-Jul-20    Analyze indenture in connection with fleet analysis.    Gardani, Ludovica               0.70                378.00
22-Jul-20    Correspond with B. Butterfield regarding                Selick, Allison                 0.10                 71.00
             concession agreements.
23-Jul-20    Call with Seabury regarding operational issues and      Miller, Brett H.                1.10               1,650.00
             DIP financing (.7); correspond with financial
             advisors regarding operational issues (.4).
24-Jul-20    Analyze fleet chart and fleet documents provided        Rodriguez, Roberto              1.00                810.00
             by Alton team.
24-Jul-20    Correspond with L. Szlezinger (Jefferies) regarding     Selick, Allison                 0.30                213.00
             Colombian government (.1); correspond with A.
             Gonzalez (A&M) regarding lien payment
             notification (.1); correspond with D. Kotinis
             (Alton) regarding fleet status tracker (.1).
27-Jul-20    Analyze fleet documents provided by Alton.              Rodriguez, Roberto              0.70                567.00
28-Jul-20    Update flight restrictions chart for Latin America.     Gardani, Ludovica               1.90               1,026.00
28-Jul-20    Analyze flight jurisdictions and governmental           Rodriguez, Roberto              0.90                729.00
             travel restrictions.
28-Jul-20    Analyze revised flight restrictions chart (.1);         Selick, Allison                 0.20                142.00
             correspond with R. Rodriguez regarding same (.1).
29-Jul-20    Analyze July 29 letter filed by R. Craven (.2); draft   Selick, Allison                 0.50                355.00
             summary of same (.1); correspond with internal
             working group regarding same (.2).
30-Jul-20    Calls with P. Milender (Milbank) (.2) and M.            Butterfield, Benjamin           0.50                440.00
             Greenberg (A&M) (.3) regarding cash
             management.




                                                              7
       20-11133-mg           Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                       Pg 22 of 62



Matter Number: 020873-0000001                                                                 Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                Invoice Date: August 24, 2020

Date              Services                                               Timekeeper                     Hours                  Value
30-Jul-20         Correspond with K. Bulatova (Alton) regarding          Selick, Allison                   0.50                355.00
                  credit documents (.1); correspond with D. Kotinis
                  (Alton) (.1) and B. Butterfield (.2) regarding PFC
                  fees; correspond with B. Butterfield regarding cash
                  management order (.1).
31-Jul-20         Correspond with internal working group regarding       Miller, Brett H.                  0.60                900.00
                  deadlines for cash management order and possible
                  need for extension.
Total: 006        Business Operations                                                                     41.00           32,388.00

Case Administration
01-Jul-20       Participate on weekly professionals' call regarding      Aguirre, Alexandra                0.50                525.00
                case status and next steps (partial).
01-Jul-20         Revise WIP list.                                       Butterfield, Benjamin             1.00                880.00
01-Jul-20         Participate on weekly professionals' call regarding    Goren, Todd M.                    0.70                857.50
                  case status and next steps.
01-Jul-20         Participate on weekly professionals' call regarding    Greer, Jocelyn Edith              0.70                567.00
                  case status and next steps.
01-Jul-20         Circulate notice of ECF filings and distribute         Guido, Laura                      0.70                280.00
                  recently filed pleadings to internal working group
                  (.2); update case calendar (.5).
01-Jul-20         Participate on weekly professionals' call regarding    Miller, Brett H.                  0.70               1,050.00
                  case status and next steps.
01-Jul-20         Participate on weekly professionals' call regarding    Richards, Erica J.                0.30                298.50
                  case status and next steps (partial).
01-Jul-20         Prepare for (.7) and participate on (.7) weekly        Rodriguez, Roberto                1.40               1,134.00
                  professionals' call regarding case status and next
                  steps.
01-Jul-20         Correspond with R. Rodriguez regarding case            Selick, Allison                   1.60               1,136.00
                  administration (.1); correspond with L. Guido
                  regarding recent docket updates (.1); correspond
                  with internal working group (.4) and professionals
                  (.1) regarding WIP list; participate on weekly
                  professionals' call regarding case status and next
                  steps (.7); revise WIP/Agenda to reflect discussions
                  had during same (.2).
01-Jul-20         Participate on weekly professionals' call regarding    Smithline, Ruti                   0.70                840.00
                  case status and next steps.
02-Jul-20         Circulate notice of ECF filings and distribute         Guido, Laura                      0.20                 80.00
                  recently filed pleadings to internal working group.
02-Jul-20         Correspond with L. Guido regarding recent docket       Selick, Allison                   0.60                426.00
                  and calendar updates (.2); revise WIP list (.3) and
                  agenda (.1) to reflect same.
05-Jul-20         Analyze docket and revise WIP list to reflect same.    Selick, Allison                   0.20                142.00




                                                                  8
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                  Pg 23 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date         Services                                               Timekeeper                     Hours                  Value
06-Jul-20    Circulate notice of ECF filings and distribute         Guido, Laura                      0.40                160.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.2).
06-Jul-20    Correspond with L. Guido regarding recent docket       Selick, Allison                   0.20                142.00
             and calendar updates.
07-Jul-20    Revise WIP list.                                       Butterfield, Benjamin             0.60                528.00
07-Jul-20    Circulate notice of ECF filings and distribute         Guido, Laura                      0.50                200.00
             recently filed pleadings to internal working group.
07-Jul-20    Correspond with L. Guido regarding recent docket       Selick, Allison                   0.20                142.00
             updates (.1); correspond with E. Richards and B.
             Butterfield regarding WIP list (.1).
08-Jul-20    Participate on weekly professionals' call regarding    Aguirre, Alexandra                0.50                525.00
             case status and next steps (partial).
08-Jul-20    Revise WIP list (1.2); participate on weekly           Butterfield, Benjamin             2.10               1,848.00
             professionals' call regarding case status and next
             steps (.7); follow-up discussion with internal
             working group regarding same (.2).
08-Jul-20    Participate on weekly professionals' call regarding    Delgado, Juan Manuel              0.70                735.00
             case status and next steps.
08-Jul-20    Analyze WIP list (.3); participate on weekly           Goren, Todd M.                    1.20               1,470.00
             professionals' call regarding case status and next
             steps (.7); follow-up discussion with internal
             working group regarding same (.2).
08-Jul-20    Participate on weekly professionals' call regarding    Greer, Jocelyn Edith              0.50                405.00
             case status and next steps (partial).
08-Jul-20    Circulate notice of ECF filings and distribute         Guido, Laura                      0.20                 80.00
             recently filed pleadings to internal working group.
08-Jul-20    Analyze and comment on fee tracker and WIP list        Richards, Erica J.                1.30               1,293.50
             (.4); participate on weekly professionals' call
             regarding case status and next steps (.7); follow-up
             discussion with internal working group regarding
             same (.2).
08-Jul-20    Participate on weekly professionals' call regarding    Rodriguez, Roberto                0.70                567.00
             case status and next steps.
08-Jul-20    Correspond with L. Guido regarding recent docket       Selick, Allison                   2.60               1,846.00
             updates (.1); participate on weekly professionals'
             call regarding case status and next steps (.7);
             follow-up discussion with internal working group
             regarding same (.2); revise WIP/Agenda to reflect
             discussions had during same (.2); correspond with
             T. Goren regarding same (.1); correspond with B.
             Butterfield and E. Richards regarding WIP list (.4);
             revise same (.6); correspond with Alton, A&M and
             Jefferies teams regarding same (.3).




                                                             9
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                         Main Document
                                                  Pg 24 of 62



Matter Number: 020873-0000001                                                              Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                             Invoice Date: August 24, 2020

Date         Services                                                 Timekeeper                     Hours                  Value
09-Jul-20    Circulate notice of ECF filings and distribute           Guido, Laura                      0.70                280.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.5).
09-Jul-20    Correspond with A. Selick regarding WIP.                 Richards, Erica J.                0.20                199.00
09-Jul-20    Correspond with L. Guido regarding recent docket         Selick, Allison                   0.40                284.00
             (.1) and calendar (.1) updates; revise agenda (.1)
             and WIP list (.1) to reflect same.
10-Jul-20    Circulate notice of ECF filings and distribute           Guido, Laura                      0.20                 80.00
             recently filed pleadings to internal working group.
10-Jul-20    Correspond with L. Guido regarding recent docket         Selick, Allison                   0.10                 71.00
             updates.
13-Jul-20    Circulate notice of ECF filings and distribute           Guido, Laura                      0.40                160.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.2).
13-Jul-20    Correspond with L. Guido regarding recent docket         Selick, Allison                   0.30                213.00
             (.1) and calendar (.1) updates; revise agenda to
             reflect same (.1).
14-Jul-20    Revise WIP list.                                         Butterfield, Benjamin             1.20               1,056.00
14-Jul-20    Circulate notice of ECF filings and distribute           Guido, Laura                      0.20                 80.00
             recently filed pleadings to internal working group.
14-Jul-20    Analyze updated WIP.                                     Richards, Erica J.                0.30                298.50
14-Jul-20    Correspond with E. Richards and B. Butterfield           Selick, Allison                   0.90                639.00
             regarding WIP list and agenda (.3); revise agenda to
             reflect same (.4); correspond with L. Guido
             regarding recent docket updates (.1); revise WIP
             list to reflect same (.1).
15-Jul-20    Participate on weekly professionals' call regarding      Aguirre, Alexandra                0.40                420.00
             case status and next steps.
15-Jul-20    Revise WIP list (.2); prepare for (.1) and participate   Butterfield, Benjamin             1.00                880.00
             on (.4) weekly professionals' call regarding case
             status and next steps; follow-up discussion with
             internal working group regarding same (.3).
15-Jul-20    Prepare for (.5) and participate on (.4) weekly          Goren, Todd M.                    1.20               1,470.00
             professionals' call regarding case status and next
             steps; follow-up discussion with internal working
             group regarding same (.3).
15-Jul-20    Update case monitoring database (.1); circulate          Guido, Laura                      0.50                200.00
             notice of ECF filings and distribute recently filed
             pleadings to internal working group (.2); update
             case calendar (.2).
15-Jul-20    Prepare for (.7) and participate on (.4) weekly          Miller, Brett H.                  1.40               2,100.00
             professionals' call regarding case status and next
             steps; follow-up discussion with internal working
             group regarding same (.3).




                                                             10
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                        Main Document
                                                  Pg 25 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: August 24, 2020

Date         Services                                                Timekeeper                     Hours                  Value
15-Jul-20    Participate on weekly professionals' call regarding     Richards, Erica J.                0.70                696.50
             case status and next steps (.4); follow-up discussion
             with internal working group regarding same (.3).
15-Jul-20    Prepare for (.1) and participate on (.4) weekly         Rodriguez, Roberto                0.80                648.00
             professionals' call regarding case status and next
             steps; follow-up discussion with internal working
             group regarding same (.3).
15-Jul-20    Correspond with L. Guido regarding recent docket        Selick, Allison                   1.50               1,065.00
             updates (.2); correspond with professionals
             regarding revised meeting time (.1); participate on
             weekly professionals' call regarding case status and
             next steps (.4); follow-up discussion with internal
             working group regarding same (.3); revise agenda
             (.2) and WIP list (.3) per correspondence with
             internal working group.
16-Jul-20    Correspond with L. Guido regarding recent docket        Selick, Allison                   0.40                284.00
             (.1) and calendar (.1) updates; revise WIP list (.1)
             and agenda (.1) to reflect same.
17-Jul-20    Analyze WIP list (.6); correspond with internal         Butterfield, Benjamin             0.80                704.00
             working group regarding open tasks (.2).
17-Jul-20    Circulate notice of ECF filings and distribute          Guido, Laura                      0.20                 80.00
             recently filed pleadings to internal working group.
20-Jul-20    Circulate notice of ECF filings and distribute          Guido, Laura                      0.40                160.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.2).
20-Jul-20    Correspond with L. Guido regarding recent docket        Selick, Allison                   0.20                142.00
             (.1) and calendar (.1) updates.
21-Jul-20    Circulate notice of ECF filings and distribute          Guido, Laura                      0.20                 80.00
             recently filed pleadings to internal working group.
21-Jul-20    Analyze draft WIP.                                      Richards, Erica J.                0.20                199.00
21-Jul-20    Correspond with L. Guido regarding recent docket        Selick, Allison                   0.60                426.00
             updates (.1); revise WIP list for July 22
             professionals' call (.2); correspond with E. Richards
             and B. Butterfield regarding same (.1); revise WIP
             list to reflect E. Richards' comments (.1);
             correspond with B. Butterfield regarding same (.1).
22-Jul-20    Prepare for (.3) and participate on (.5) weekly         Aguirre, Alexandra                0.80                840.00
             professionals' call regarding case update.
22-Jul-20    Revise WIP list (.3); participate on weekly             Butterfield, Benjamin             0.80                704.00
             professionals' call regarding case update (.5).
22-Jul-20    Participate on weekly professionals' call regarding     Delgado, Juan Manuel              0.50                525.00
             case update.
22-Jul-20    Participate on weekly professionals' call regarding     Greer, Jocelyn Edith              0.50                405.00
             case update.
22-Jul-20    Circulate notice of ECF filings and distribute          Guido, Laura                      0.20                 80.00
             recently filed pleadings to internal working group.


                                                               11
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                          Main Document
                                                  Pg 26 of 62



Matter Number: 020873-0000001                                                               Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                              Invoice Date: August 24, 2020

Date         Services                                                  Timekeeper                     Hours                  Value
22-Jul-20    Participate on weekly professionals' call regarding       Miller, Brett H.                  0.50                750.00
             case update.
22-Jul-20    Participate on weekly professionals' call regarding       Richards, Erica J.                0.50                497.50
             case update.
22-Jul-20    Participate on weekly professionals' call regarding       Selick, Allison                   1.40                994.00
             case update (.5); revise WIP list to reflect same (.4);
             correspond with internal working group regarding
             same (.4); correspond with L. Guido regarding
             recent docket updates (.1).
23-Jul-20    Circulate notice of ECF filings and distribute            Guido, Laura                      0.40                160.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.2).
23-Jul-20    Correspond with L. Guido regarding recent docket          Selick, Allison                   0.30                213.00
             (.1) and calendar (.1) updates; correspond with W.
             Brown (FTI) regarding lien payment notification
             (.1).
24-Jul-20    Circulate notice of ECF filings and distribute            Guido, Laura                      0.20                 80.00
             recently filed pleadings to internal working group.
24-Jul-20    Correspond with L. Guido regarding recent docket          Selick, Allison                   0.30                213.00
             updates (.1); correspond with T. Good (.1) and P.
             Milender (Milbank) (.1) regarding data room
             access.
26-Jul-20    Correspond with W. Brown (FTI) regarding case             Selick, Allison                   0.10                 71.00
             coordination.
27-Jul-20    Circulate notice of ECF filings and distribute            Guido, Laura                      0.20                 80.00
             recently filed pleadings to internal working group.
28-Jul-20    Circulate notice of ECF filings and distribute            Guido, Laura                      0.40                160.00
             recently filed pleadings to internal working group
             (.2); update case calendar (.2).
28-Jul-20    Analyze and comment on WIP list.                          Richards, Erica J.                0.40                398.00
28-Jul-20    Correspond with L. Guido regarding recent docket          Selick, Allison                   0.40                284.00
             (.1) and calendar (.1) updates; revise WIP list for
             July 29 professionals' call (.1); correspond with E.
             Richards and B. Butterfield regarding same (.1).
29-Jul-20    Prepare for (.8) and participate on (.4) weekly           Aguirre, Alexandra                1.20               1,260.00
             professionals' call regarding case status.
29-Jul-20    Participate on weekly professionals' call regarding       Butterfield, Benjamin             0.90                792.00
             case status (.4); follow-up discussion with internal
             working group regarding same (.5).
29-Jul-20    Prepare for (.1) and participate on (.4) weekly           Delgado, Juan Manuel              0.50                525.00
             professionals' call regarding case status.
29-Jul-20    Prepare for (.1) and participate on (.4) weekly           Goren, Todd M.                    1.00               1,225.00
             professionals' call regarding case status; follow-up
             discussion with internal working group regarding
             same (.5).



                                                               12
       20-11133-mg          Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                        Main Document
                                                      Pg 27 of 62



Matter Number: 020873-0000001                                                                 Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                Invoice Date: August 24, 2020

Date             Services                                                Timekeeper                     Hours                  Value
29-Jul-20        Prepare for (.3) and participate on (.4) weekly         Greer, Jocelyn Edith              0.70                567.00
                 professionals' call regarding case status.
29-Jul-20        Circulate notice of ECF filings and distribute          Guido, Laura                      0.20                 80.00
                 recently filed pleadings to internal working group.
29-Jul-20        Prepare for (.1) and participate on (.4) weekly         Richards, Erica J.                1.00                995.00
                 professionals' call regarding case status; follow-up
                 discussion with internal working group regarding
                 same (.5).
29-Jul-20        Prepare for (1.0) and participate on (.4) weekly        Rodriguez, Roberto                1.90               1,539.00
                 professionals' call regarding case status; follow-up
                 discussion with internal working group regarding
                 same (.5).
29-Jul-20        Correspond with L. Guido regarding recent docket        Selick, Allison                   1.20                852.00
                 updates (.1); participate on weekly professionals'
                 call regarding case status (.4); follow-up discussion
                 with internal working group regarding same (.5);
                 correspond with B. Butterfield regarding WIP list
                 (.2).
29-Jul-20        Prepare for (.2) and participate on (.4) weekly         Smithline, Ruti                   0.60                720.00
                 professionals' call regarding case status.
30-Jul-20        Circulate notice of ECF filings and distribute          Guido, Laura                      1.30                520.00
                 recently filed pleadings to internal working group
                 (.2); update case calendars (1.1).
30-Jul-20        Correspond with L. Guido regarding recent docket        Selick, Allison                   0.40                284.00
                 (.1) and calendar (.1) updates; correspond with J.
                 Delgado (.1) and B. Butterfield (.1) regarding
                 staffing.
31-Jul-20        Circulate notice of ECF filings and distribute          Guido, Laura                      0.20                 80.00
                 recently filed pleadings to internal working group.
31-Jul-20        Correspond with L. Guido regarding recent docket        Selick, Allison                   0.20                142.00
                 updates (.1); correspond with J. Bregman regarding
                 task codes (.1).
Total: 007       Case Administration                                                                      55.60           47,108.00

Corporate Governance and Board Matters
01-Jul-20      Revise Committee bylaws (.8); correspond with P.          Richards, Erica J.                1.20               1,194.00
               Milender (Milbank) regarding same (.4).
01-Jul-20        Correspond with E. Richards (.1) and D. Healy           Selick, Allison                   0.20                142.00
                 (SMBC) (.1) regarding bylaws.
09-Jul-20        Correspond with E. Richards (.1) and Committee          Selick, Allison                   0.50                355.00
                 members (.4) regarding bylaw signature pages.
14-Jul-20        Correspond with E. Richards (.1), J. Tan-               Selick, Allison                   0.40                284.00
                 Waldhauser (KGAL) (.1), J. Alberto (ACDAC) (.1)
                 and J. Cascio (Boeing) (.1) regarding bylaw
                 signature pages.



                                                                   13
       20-11133-mg          Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                     Pg 28 of 62



Matter Number: 020873-0000001                                                               Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                              Invoice Date: August 24, 2020

Date             Services                                              Timekeeper                     Hours                  Value
15-Jul-20        Correspond with J. Tan-Waldhauser (KGAL) (.1),        Selick, Allison                   0.40                284.00
                 J. Alberto (ACDAC) (.1) and J. Cascio (Boeing)
                 (.1) regarding bylaw signature pages; correspond
                 with E. Richards regarding error in same (.1).
23-Jul-20        Correspond with J. Tan-Waldhauser (KGAL)              Selick, Allison                   0.40                284.00
                 regarding bylaws (.1); compile finalized bylaws
                 (.3).
Total: 009       Corporate Governance and Board Matters                                                  3.10               2,543.00

Employee Benefits and Pensions
06-Jul-20       Conduct legal research regarding Colombian law in      Gardani, Ludovica                 3.90               2,106.00
                labor-related claims (2.6) and labor employment
                laws in Mexico (1.3).
06-Jul-20        Conduct legal research regarding jurisdiction over    Lentz, Christine                  3.00                960.00
                 foreign labor contracts for L. Gardani.               Miche
07-Jul-20        Revise research memorandum regarding labor            Butterfield, Benjamin             0.80                704.00
                 issues (.3); analyze underlying caselaw regarding
                 same (.5).
07-Jul-20        Correspond with R. Rodriguez regarding                Selick, Allison                   0.10                 71.00
                 1113/Colombia issue.
08-Jul-20        Call with P. Milender (Milbank) regarding labor       Butterfield, Benjamin             1.20               1,056.00
                 issues (.2); correspond with internal working group
                 regarding same (.6); correspond with internal
                 working group regarding enforceability of
                 bankruptcy court orders in Colombia (.4).
08-Jul-20        Analyze correspondence regarding status of            Richards, Erica J.                0.40                398.00
                 research on extraterritorial enforcement of 1113
                 relief (.3); analyze research regarding 1113
                 enforcement issues (.1).
08-Jul-20        Correspond with B. Butterfield regarding              Selick, Allison                   0.60                426.00
                 1113/Colombia issue (.1); correspond with P.
                 Milender (Milbank) regarding same (.2);
                 correspond with internal working group regarding
                 Colombian labor counsel (.3).
09-Jul-20        Correspond with E. Richards regarding Colombian       Selick, Allison                   0.20                142.00
                 labor counsel.
14-Jul-20        Analyze Debtors' reply and supporting materials       Goren, Todd M.                    0.40                490.00
                 regarding pre-petition LTIP program.
15-Jul-20        Analyze exhibit for July 15 omnibus hearing           Selick, Allison                   0.30                213.00
                 regarding incentives plan.
Total: 010       Employee Benefits and Pensions                                                         10.90               6,566.00

Employment and Fee Applications
01-Jul-20      Correspond with Committee professionals                 Butterfield, Benjamin             0.90                792.00
               regarding Milbank comments to retention orders.



                                                               14
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                        Main Document
                                                  Pg 29 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: August 24, 2020

Date         Services                                                Timekeeper                     Hours                  Value
01-Jul-20    Prepare fee tracking chart of professionals' monthly    Guido, Laura                      3.50               1,400.00
             fee applications (1.0); prepare notices of MoFo and
             Alvarez retention applications (.5); finalize
             Committee professionals' retention applications for
             filing (1.2); file and serve same with courtesy
             copies to Chambers (.8).
01-Jul-20    Analyze and revise updated retention applications.      Richards, Erica J.                0.20                199.00
01-Jul-20    Revise Committee professionals' retention               Selick, Allison                   6.70               4,757.00
             applications and compile same (3.9); correspond
             with B. Butterfield and E. Richards regarding same
             (.2); correspond with P. Milender (Milbank) (.2)
             and M. Dreyer (Delaware Trust) (.1) regarding
             Jefferies engagement letter (.1); correspond with
             internal working group regarding MoFo conflicts
             check (.2); correspond with B. Butterfield (.1) and
             J. Roth (Sidley) (.1) regarding Jefferies conflicts
             check; revise Jefferies retention application to
             reflect same (.2); correspond with L. Guido
             regarding NYS court search (.1); correspond with
             L. Guido (.1) and B. Butterfield (.2) regarding FTI,
             Smith Gambrell, and Seabury May 2020 fee
             statements; analyze same and May 2020 fee
             statements (.4); correspond with M. Linder (Sidley)
             (.1) and P. Milender (.1) regarding Seabury
             retention; correspond with M. Linder (Sidley)
             regarding Jefferies engagement letter (.1);
             correspond with Committee advisors regarding
             Oliver Wyman retention (.1); correspond with S.
             Waschitz (A&M) and M. Greenberg (A&M)
             regarding A&M retention application (.1); analyze
             notices for MoFo, Jefferies and A&M retention
             applications (.2); correspond with L. Guido
             regarding same (.1).
01-Jul-20    Correspond with L. Guido regarding MoFo                 Willens, Michael E.*              0.30                103.50
             retention application.
02-Jul-20    Correspond with B. Butterfield regarding Debtors'       Selick, Allison                   0.10                 71.00
             fee applications.
06-Jul-20    Revise supplemental Miller declaration in support       Butterfield, Benjamin             3.40               2,992.00
             of MoFo retention application (1.2); correspond
             with internal working group regarding same (.3);
             conduct legal research regarding related disclosure
             issues (.9); analyze U.S. Trustee's comments
             regarding MoFo retention application (1.0).
06-Jul-20    Analyze U.S. Trustee's comments regarding               Goren, Todd M.                    1.10               1,347.50
             retention applications (.4); correspond with internal
             working group regarding same (.3); analyze and
             revise draft declaration regarding same (.4).




                                                            15
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                      Main Document
                                                  Pg 30 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: August 24, 2020

Date         Services                                                Timekeeper                   Hours                  Value
06-Jul-20    Correspond with internal working group regarding        Selick, Allison                 6.10               4,331.00
             Oliver Wyman retention (.2); correspond with B.
             Butterfield (.1) and B. Masumoto (U.S. Trustee)
             (.1) regarding Committee draft retention
             application; correspond with U.S. Trustee (.4) and
             internal working group (.4) regarding same;
             correspond with J. Bregman regarding same (.2);
             draft supplemental disclosure in support of MoFo
             retention application (1.8); correspond with internal
             working group regarding same (.6); analyze Alton,
             A&M and Jefferies retention applications (.9);
             analyze revised version of supplemental Miller
             declaration (.2); revise same (.2); correspond with
             internal working group regarding same (.4); analyze
             further revised draft of supplemental Miller
             declaration (.2); correspond with T. Goren
             regarding same (.1).
07-Jul-20    Respond to U.S. Trustee's questions regarding           Butterfield, Benjamin           1.10                968.00
             Committee professional retentions (.5); correspond
             with internal working group (.3) and U.S. Trustee
             (.3) regarding same.
07-Jul-20    Correspond with B. Masumoto (U.S. Trustee) and          Goren, Todd M.                  0.40                490.00
             internal working group regarding supplement
             disclosure and retention application.
07-Jul-20    Prepare and file affidavit of service for Committee     Guido, Laura                    0.40                160.00
             professionals' retention applications.
07-Jul-20    Resolve retention issues and analyze and comment        Miller, Brett H.                0.60                900.00
             on an amended declaration.
07-Jul-20    Correspond with B. Butterfield regarding                Selick, Allison                 2.40               1,704.00
             professionals' May 2020 fees (.1); analyze interim
             compensation procedures (.2); correspond with L.
             Guido regarding same (.1); correspond with internal
             working group (.4) and B. Masumoto (U.S.
             Trustee) (.2) regarding supplemental B. Miller
             declaration; correspond with internal working
             group regarding firm affiliates in response to U.S.
             Trustee questions (.3); correspond with B.
             Butterfield (.1) and J. Bregman (.1) regarding June
             2020 fees; correspond with S. Waschitz (A&M)
             regarding response to U.S. Trustee's questions on
             A&M retention (.2); correspond with B. Butterfield
             regarding same (.1); revise A&M retention
             application and proposed order granting A&M
             retention to reflect U.S. Trustee's response (.5).




                                                            16
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                    Main Document
                                                  Pg 31 of 62



Matter Number: 020873-0000001                                                         Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                        Invoice Date: August 24, 2020

Date         Services                                               Timekeeper                  Hours                  Value
08-Jul-20    Correspond with internal working group regarding       Butterfield, Benjamin          1.40               1,232.00
             review of professionals' fees and reporting to
             Committee co-chairs (.2); revise B. Miller
             supplemental declaration in support of MoFo
             retention (.4); correspond with U.S. Trustee and
             A&M regarding A&M retention issues (.3); draft
             email memorandum to internal working group
             regarding U.S. Trustee's objection to Oliver
             Wyman retention (.2); coordinate resolution of
             retention issues for Committee professionals (.3).
08-Jul-20    Analyze and revise updated draft supplemental          Goren, Todd M.                 0.60                735.00
             declaration (.3); correspond with Committee
             advisors regarding U.S. Trustee's comments on
             same (.3).
08-Jul-20    Update tracking chart of professionals' fees.          Guido, Laura                   0.20                 80.00
08-Jul-20    Correspond with B. Butterfield regarding filing of     Selick, Allison                4.80               3,408.00
             B. Miller supplemental declaration in support of
             MoFo retention (.4); correspond with B. Masumoto
             (U.S. Trustee) regarding same (.1); revise WIP list
             (.2) and agenda (.2) to reflect same; revise
             declaration to reflect U.S. Trustee's comments (.4);
             correspond with internal working group regarding
             same (.4); correspond with S. Waschitz (A&M) (.1)
             and B. Butterfield (.1) regarding timing of revised
             A&M retention order; analyze revised proposed
             order regarding same (.1); correspond with E.
             Richards and B. Butterfield regarding same (.3);
             correspond with B. Masumoto (U.S. Trustee)
             regarding same (.1); correspond with internal
             working group regarding Debtors' May 2020 fees
             (.4); correspond with B. Miller regarding Seabury
             fees (.2); analyze Seabury retention application to
             respond to same (.2); analyze revised chart tracking
             Debtors' fees (.1); correspond with B. Butterfield
             (.2) and B. Miller (.1) regarding same; draft email
             to co-chairs regarding same (.3); correspond with
             M. Linder (Sidley) regarding Jefferies' response to
             U.S. Trustee's retention questions (.1); correspond
             with J. Bregman regarding June 2020 bill (.1);
             correspond with P. Milender (Milbank) (.1) and B.
             Miller (.1) regarding Oliver Wyman objection
             deadline; analyze U.S. Trustee's objection to Oliver
             Wyman retention (.5).
09-Jul-20    Update 2002 service list (.6); file supplemental       Guido, Laura                   1.10                440.00
             Miller declaration in support of MoFo retention
             (.2); serve same with courtesy copy to Chambers
             (.3).




                                                             17
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                      Main Document
                                                  Pg 32 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: August 24, 2020

Date         Services                                                 Timekeeper                  Hours                  Value
09-Jul-20    Finalize and prepare supplemental B. Miller              Selick, Allison                1.90               1,349.00
             declaration in support of MoFo retention
             application for filing (.2); correspond with B.
             Masumoto (U.S. Trustee) (.1) and internal working
             group (.3) regarding same; correspond with B.
             Masumoto (U.S. Trustee) (.1) and S. Waschitz
             (A&M) (.3) regarding A&M retention; correspond
             with P. Maxcy (Dentons) regarding Alton retention
             (.2); correspond with B. Butterfield regarding
             Oliver Wyman retention (.2); analyze revised
             Jefferies retention order (.2); correspond with J.
             Roth (Sidley) (.1) and E. Richards and B.
             Butterfield (.1) regarding same.
10-Jul-20    Coordinate filing of retention applications.             Butterfield, Benjamin          1.20               1,056.00
10-Jul-20    Prepare and file proof of service for supplemental       Guido, Laura                   5.70               2,280.00
             Miller declaration in support of MoFo retention
             (.4); prepare CNOs for Committee professionals'
             retention applications (1.4); revise same per internal
             comments (2.0); compile revised CNOs for filing
             (.5); finalize and file CNOs (1.1); submit same with
             proposed orders to Chambers (.3).




                                                             18
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                        Main Document
                                                  Pg 33 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: August 24, 2020

Date         Services                                                Timekeeper                     Hours                  Value
10-Jul-20    Correspond with B. Butterfield (.3), Alton (.1),        Selick, Allison                   7.10               5,041.00
             A&M (.1) and Jefferies (.4) teams regarding
             Committee professionals' May 2020 and June 2020
             fee statements; correspond with E. Richards and B.
             Butterfield regarding A&M revised order (.2);
             correspond with M. Linder (Sidley) regarding
             revised Jefferies retention order (.2); analyze
             supplemental declaration of T. Hoyland in support
             of Oliver Wyman retention (.1); correspond with B.
             Butterfield (.2) and L. Guido (.2) regarding
             Jefferies revised retention order; analyze local
             rules, chambers rules and docket for procedures
             regarding same (.9); correspond with P. Maxcy
             (Dentons) regarding revised Alton retention order
             (.2); correspond with L. Guido regarding certificate
             of no objection regarding Committee retention
             documents (.3); correspond with B. Masumoto
             (U.S. Trustee) regarding A&M retention order (.2);
             correspond with B. Butterfield (.2) and S. Waschitz
             (A&M) (.2) regarding same; correspond with L.
             Guido regarding same (.1); analyze draft CNOs
             regarding Committee professionals retention
             applications (.9); correspond with B. Miller
             regarding same (.1); correspond with L. Guido
             regarding Alton revised order (.1); correspond with
             internal working group regarding filing of all CNOs
             (.5); correspond with L. Guido regarding Jefferies
             engagement letter (.2); analyze further revised
             versions of CNOs (.7); correspond with L. Guido
             and B. Butterfield regarding same (.6); correspond
             with U.S. Trustee and Debtors regarding same (.1).
13-Jul-20    Analyze supplemental declaration of M. McGovern         Selick, Allison                   1.70               1,207.00
             in support of Ropes & Gray retention (.2);
             correspond with B. Butterfield regarding same (.2);
             correspond with J. Roth (Sidley) (.1) and B.
             Butterfield (.1) regarding Jefferies retention
             application; analyze docket regarding same (.3);
             analyze Oliver Wyman reply in support of retention
             (.3); revise and July 15 relief table to reflect same
             (.2); draft memorandum regarding same (.3).
14-Jul-20    Analyze entered Committee professional orders           Goren, Todd M.                    0.40                490.00
             (.2); correspond with E. Fleck and Alton, Jefferies
             and A&M regarding same (.2).
14-Jul-20    Analyze Oliver Wyman reply.                             Richards, Erica J.                0.10                 99.50




                                                            19
       20-11133-mg      Doc 754        Filed 08/24/20 Entered 08/24/20 18:10:22                         Main Document
                                                   Pg 34 of 62



Matter Number: 020873-0000001                                                               Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                              Invoice Date: August 24, 2020

Date         Services                                                  Timekeeper                     Hours                  Value
14-Jul-20    Analyze entered Alton retention order (.1);               Selick, Allison                   1.00                710.00
             correspond with Dentons team (.2) and B.
             Butterfield (.2) regarding same; analyze entered
             A&M order (.1); correspond with A&M team (.1)
             and B. Butterfield (.1) regarding same; correspond
             with B. Butterfield regarding MoFo retention (.2).
17-Jul-20    Correspond with B. Butterfield (.2) and P. Engel          Selick, Allison                   0.40                284.00
             (Jefferies) (.1) regarding Jefferies' May and June
             2020 fee statements; correspond with S. Schrag
             (Dentons) regarding Alton's May and June 2020 fee
             statements (.1).
19-Jul-20    Correspond with A. Selick regarding guidelines for        Richards, Erica J.                0.30                298.50
             fee applications.
19-Jul-20    Correspond with B. Butterfield regarding Jefferies'       Selick, Allison                   1.00                710.00
             May and June 2020 fee statements (.1); correspond
             with B. Butterfield regarding MoFo June 2020 fee
             statement (.1); correspond with M. Greenberg
             (A&M) regarding A&M's May and June 2020 fee
             statements (.1); analyze Alton's May and June 2020
             fee statements (.6); correspond with B. Butterfield
             and E. Richards regarding same (.1).
20-Jul-20    Prepare shell for MoFo fee statements.                    Guido, Laura                      1.60                640.00
20-Jul-20    Correspond with E. Richards (.1) and L. Guido (.1)        Selick, Allison                   4.30               3,053.00
             regarding Alton's May and June 2020 fee
             statements; conduct legal research regarding Judge
             Glenn's fee application rulings (1.1); correspond
             with E. Richards regarding same (.1); correspond
             with P. Engel (Jefferies) (.1), B. Butterfield (.1) and
             E. Richards (.1) regarding Jefferies' fee statement;
             analyze A&M's May and June 2020 fee statements
             (1.1); correspond with M. Greenberg (A&M)
             regarding same (.3); correspond with E. Richards
             and B. Butterfield regarding same (.4); correspond
             with L. Guido regarding MoFo's May/June 2020
             fee statement (.1); correspond with J. Bregman
             regarding May 2020 MoFo fee statement (.1);
             correspond with E. Richards regarding first month
             MoFo fees (.1); analyze fee statements for
             information regarding same (.1); correspond with J.
             Roth (Sidley) regarding Jefferies' May/June 2020
             fee statement (.1); analyze revised A&M fee
             statement (.2); correspond with E. Richards and B.
             Butterfield regarding same (.1).
21-Jul-20    Revise Committee professionals' first monthly fee         Guido, Laura                      1.50                600.00
             statements (.9); finalize, file and serve same (.6).




                                                              20
       20-11133-mg          Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                      Pg 35 of 62



Matter Number: 020873-0000001                                                                Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                               Invoice Date: August 24, 2020

Date             Services                                                 Timekeeper                   Hours                  Value
21-Jul-20        Analyze Jefferies' May/June 2020 fee statement           Selick, Allison                 1.40                994.00
                 (.3); correspond with internal working group
                 regarding same (.2); correspond with Alton (.1),
                 Jefferies (.1) and A&M (.2) teams regarding
                 May/June 2020 fee statements; revise agenda to
                 reflect same (.1); analyze draft of MoFo's May/June
                 2020 fee statement document (.3); correspond with
                 P. Milender (Milbank) regarding same (.1).
23-Jul-20        Correspond with B. Miller regarding Oliver               Selick, Allison                 0.30                213.00
                 Wyman retention (.1); correspond with B.
                 Butterfield regarding June 2020 invoice (.2).
24-Jul-20        Update MoFo's combined first monthly fee                 Guido, Laura                    0.40                160.00
                 statement.
24-Jul-20        Analyze B. Butterfield comments to June 2020             Selick, Allison                 2.20               1,562.00
                 invoice and revise to reflect same (1.3); correspond
                 with J. Bregman (.1), R. Rodriguez (.1) and B.
                 Butterfield (.1) regarding same; analyze revised
                 combined May/June 2020 fee statement (.5);
                 correspond with B. Miller and T. Goren regarding
                 same (.1).
27-Jul-20        Update MoFo's combined first monthly fee                 Guido, Laura                    0.70                280.00
                 statement.
27-Jul-20        Correspond with internal working group regarding         Selick, Allison                 0.30                213.00
                 May/June 2020 fee statement.
28-Jul-20        Analyze draft MoFo May/June 2020 fee statement           Selick, Allison                 0.60                426.00
                 (.5); correspond with B. Butterfield regarding same
                 (.1).
29-Jul-20        Finalize and compile MoFo's first combined               Guido, Laura                    0.50                200.00
                 monthly fee statement (.1); file and serve same (.4).
29-Jul-20        Analyze final compiled version of May/June 2020          Selick, Allison                 0.80                568.00
                 MoFo fee statement (.3); correspond with L. Guido
                 (.2), B. Butterfield (.2), and T. Goren (.1) regarding
                 same.
30-Jul-20        Update fee tracking chart.                               Guido, Laura                    0.80                320.00
30-Jul-20        Analyze FTI fee statement (.1); correspond with L.       Selick, Allison                 0.20                142.00
                 Guido regarding same (.1).
31-Jul-20        Update fee tracking chart.                               Guido, Laura                    0.30                120.00
31-Jul-20        Analyze chart tracking Debtors' fee statements and       Selick, Allison                 0.60                426.00
                 underlying fee statement applications (.3);
                 correspond with L. Guido (.1) and B. Butterfield
                 (.2) regarding same.
Total: 011       Employment and Fee Applications                                                         72.60           49,552.00

Financing and Cash Collateral
01-Jul-20       Discussions with Jefferies and Alton regarding DIP        Miller, Brett H.                0.80               1,200.00
                financing process and proposals.


                                                                 21
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                  Pg 36 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date         Services                                               Timekeeper                     Hours                  Value
02-Jul-20    Correspond with P. Milender (Milbank) and B.           Selick, Allison                   0.10                 71.00
             Butterfield regarding AP fee motion.
05-Jul-20    Correspond with B. Butterfield regarding               Selick, Allison                   0.10                 71.00
             government fees motion.
07-Jul-20    Call with internal working group regarding review      Butterfield, Benjamin             0.40                352.00
             of finance documents.
07-Jul-20    Discussions with financial advisors and Seabury        Miller, Brett H.                  1.70               2,550.00
             regarding DIP financing status, DIP term sheet
             issues and options (1.3); call with internal working
             group regarding review of finance documents (.4).
08-Jul-20    Analyze financial presentation and conduct legal       Llerena, Ana Beatriz              0.70                378.00
             research regarding possible claims.
08-Jul-20    Discussions with Jefferies and Alton regarding the     Miller, Brett H.                  0.70               1,050.00
             DIP financing process and proposals.
08-Jul-20    Correspond with B. Butterfield regarding financing     Selick, Allison                   0.60                426.00
             documents (.4); revise agenda to reflect same (.2).
15-Jul-20    Analyze GS fee motion.                                 Butterfield, Benjamin             0.20                176.00
15-Jul-20    Analyze 5-year financial forecast (.6); correspond     Goren, Todd M.                    0.90               1,102.50
             with Committee and Debtors' advisors regarding
             same (.3).
15-Jul-20    Analyze GS fee motion.                                 Richards, Erica J.                0.30                298.50
15-Jul-20    Correspond with T. Goren and G. Hughes                 Selick, Allison                   0.80                568.00
             (Seabury) regarding 5-year financial forecast (.1);
             analyze Debtors' 5-year financial forecast (.7).
16-Jul-20    Call with Debtors' advisors regarding DIP status       Goren, Todd M.                    1.80               2,205.00
             (.7); analyze draft term sheets regarding same (.9);
             correspond with Jefferies regarding same (.2).
16-Jul-20    Correspond with Debtors' advisors and Jefferies        Miller, Brett H.                  1.80               2,700.00
             regarding DIP financing proposals (.6); analyze
             proposed term sheets (1.2).
16-Jul-20    Call with Debtors' advisors regarding DIP financing    Richards, Erica J.                0.70                696.50
             proposals.
16-Jul-20    Correspond with T. Goren regarding DIP proposal.       Selick, Allison                   0.10                 71.00
17-Jul-20    Coordinate review of debt documentation (.5);          Richards, Erica J.                0.60                597.00
             analyze research on SDNY rollup case law (.1).
17-Jul-20    Analyze DIP financing proposal (1.2); correspond       Rodriguez, Roberto                1.70               1,377.00
             with J. Delgado regarding same (.5).
17-Jul-20    Correspond with B. Miller (.1) and G. Hughes           Selick, Allison                   4.70               3,337.00
             (Seabury) (.1) regarding 2019 upper note exchange;
             analyze DIP proposals (1.9); conduct DIP research
             (2.3); correspond with B. Butterfield regarding
             same (.3).
20-Jul-20    Call with R. Rodriguez regarding 2020 note             Delgado, Juan Manuel              8.10               8,505.00
             exchange documents (.7); analyze exchange offer
             documentation (4.2); analyze 20-F SEC filing (3.2).


                                                            22
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                      Main Document
                                                  Pg 37 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: August 24, 2020

Date         Services                                              Timekeeper                     Hours                  Value
20-Jul-20    Correspond with Debtors and Committee advisors        Miller, Brett H.                  1.70               2,550.00
             regarding DIP process and open Committee issues.
20-Jul-20    Analyze 2020 note exchange documents (2.5);           Rodriguez, Roberto                3.90               3,159.00
             discuss same with J. Delgado (.7); prepare
             collateral comparison chart (.7).
20-Jul-20    Correspond with internal working group (.5) and       Selick, Allison                   1.40                994.00
             Seabury/FTI team (.1) regarding 2019 note
             exchange documents; call with D. Brand (Seabury)
             regarding same (.1); pull documents regarding same
             (.5); correspond with B. Butterfield regarding same
             (.1); pull closing index and circulate same (.1).
21-Jul-20    Analyze credit documents related to 2019 exchange     Delgado, Juan Manuel              2.20               2,310.00
             transaction.
21-Jul-20    Analyze credit documents related to 2019 exchange     Good, Thomas H.                   2.70               2,187.00
             transaction.
21-Jul-20    Analyze financing documents and prepare legal         Rodriguez, Roberto                1.70               1,377.00
             report.
21-Jul-20    Correspond with T. Good regarding 2019 note           Selick, Allison                   0.10                 71.00
             exchange.
24-Jul-20    Analyze credit documents (1.4); analyze first day     Good, Thomas H.                   4.40               3,564.00
             declaration for summary of secured financings (.9);
             draft summary of secured debt and associated
             collateral provisions (.8); call with E. Richards
             regarding same (.2); analyze comparison of DIP
             proposals (1.1).
24-Jul-20    Analyze and comment on DIP financing term             Miller, Brett H.                  2.10               3,150.00
             sheets and discussions (1.4); correspond with
             Committee co-chairs regarding DIP financing
             issues (.7).
24-Jul-20    Analyze correspondence regarding treatment of         Richards, Erica J.                0.70                696.50
             securitization facilities and current DIP proposals
             (.5); call with T. Good regarding same (.2).
24-Jul-20    Analyze CNO regarding financing arranger motion.      Selick, Allison                   0.10                 71.00
25-Jul-20    Analyze DIP financing options and potential issues    Miller, Brett H.                  1.70               2,550.00
             with stakeholder facilities.
25-Jul-20    Analyze updated DIP term sheet (.3); analyze          Richards, Erica J.                1.10               1,094.50
             treatment of USAV facility (.8).
27-Jul-20    Analyze perfection certificate for exchange notes     Delgado, Juan Manuel              0.40                420.00
             (.3); analyze supplement to exchange offer (.1).
27-Jul-20    Draft summary of secured debt financings for          Good, Thomas H.                   2.60               2,106.00
             Debtor group (1.2); analyze available credit
             documents (.8); correspond with internal working
             group regarding same (.6).




                                                             23
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                        Main Document
                                                  Pg 38 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: August 24, 2020

Date         Services                                                Timekeeper                     Hours                  Value
27-Jul-20    Discussions with counsel to the Government of           Miller, Brett H.                  2.40               3,600.00
             Colombia (.4), Committee members (.8) and
             Jefferies (.5) regarding DIP financing proposals and
             options; draft memorandum regarding DIP
             financing discussions (.7).
27-Jul-20    Analyze financing documents in connection with          Rodriguez, Roberto                1.60               1,296.00
             potential claims.
27-Jul-20    Analyze current DIP term sheet (.3); correspond         Selick, Allison                   0.40                284.00
             with B. Miller and M. Dreyer (Delaware Trust)
             regarding same (.1).
28-Jul-20    Correspond with MoFo and Jefferies teams                Butterfield, Benjamin             0.40                352.00
             regarding DIP financing.
28-Jul-20    Analyze 2019 financial statements (.9); analyze         Delgado, Juan Manuel              2.20               2,310.00
             new notes indenture (1.3).
28-Jul-20    Analyze secured debt documents and related              Good, Thomas H.                   2.60               2,106.00
             collateral provisions (1.8); correspond with internal
             working group regarding same (.8).
28-Jul-20    Analyze transaction documents relating to sale and      Lee, Dong Hun (Don)               4.80               3,888.00
             purchase of credit card contract rights and
             receivables, financing thereto, etc.
28-Jul-20    Discussions with Committee advisors regarding           Miller, Brett H.                  1.40               2,100.00
             DIP financing alternatives.
28-Jul-20    Analyze research on secured claim valuation (.2);       Richards, Erica J.                1.20               1,194.00
             analyze current DIP term sheet proposals (1.0).
28-Jul-20    Analyze financing documents in connection with          Rodriguez, Roberto                0.50                405.00
             DIP financing proposals.
29-Jul-20    Analyze Debtors' credit documents and related           Good, Thomas H.                   2.60               2,106.00
             collateral provisions (1.7); draft chart summarizing
             grants of security interests to various lenders (.9).
29-Jul-20    Analyze and analyze bondholder DIP term sheet           Goren, Todd M.                    0.60                735.00
             presentation.
29-Jul-20    Analyze transaction documents relating to sale and      Lee, Dong Hun (Don)               3.90               3,159.00
             purchase of credit card contract rights and
             receivables, financing thereto (3.1); prepare
             memorandum regarding same (.8).
29-Jul-20    Discussions with the Debtors, Committee co-chairs       Miller, Brett H.                  2.30               3,450.00
             and Committee members regarding open case
             issues including DIP negotiations, engagement of
             professionals by Colombian government and
             business operations.
29-Jul-20    Review financing documents in connection with           Rodriguez, Roberto                1.30               1,053.00
             DIP proposals.




                                                             24
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                  Pg 39 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date         Services                                               Timekeeper                     Hours                  Value
29-Jul-20    Correspond with Jefferies team regarding DIP           Selick, Allison                   0.90                639.00
             proposals (.2); correspond with B. Butterfield
             regarding same (.2); correspond with S. Star (FTI)
             regarding DIP (.1); analyze new DIP
             counterproposal (.3); correspond with E. Richards
             regarding Kingsland documents (.1).
30-Jul-20    Analyze stakeholder facility documentation.            Delgado, Juan Manuel              4.80               5,040.00
30-Jul-20    Correspond with Debtors regarding DIP call.            Goren, Todd M.                    0.30                367.50
30-Jul-20    Analyze 2017 transaction documents relating to         Lee, Dong Hun (Don)               5.80               4,698.00
             sale and purchase of credit card contract rights and
             receivables and financing (2.1); draft memorandum
             regarding same (3.1); correspond with B.
             Butterfield regarding same (.6).
30-Jul-20    Correspond with Debtors and Committee advisors         Miller, Brett H.                  1.70               2,550.00
             regarding DIP financing options.
30-Jul-20    Analyze financing agreements in VDR (2.2);             Rodriguez, Roberto                3.90               3,159.00
             correspond with J. Delgado regarding same (.7);
             prepare analysis chart (1.0).
31-Jul-20    Correspond with internal working group regarding       Butterfield, Benjamin             0.40                352.00
             DIP financing.
31-Jul-20    Analyze stakeholder credit agreement (3.9) and         Delgado, Juan Manuel              5.90               6,195.00
             financing documents summary (.8); prepare initial
             issues list regarding collateral (1.2).
31-Jul-20    Call with Debtors regarding DIP status (.7); follow-   Goren, Todd M.                    2.60               3,185.00
             up call with A&M team regarding same (.4); call
             with E. Fleck regarding same (.3); correspond with
             internal working group regarding same (.2); analyze
             indicative DIP financing terms (1.0).
31-Jul-20    Draft transaction summary report (1.2); analyze        Lee, Dong Hun (Don)               3.30               2,673.00
             2017 transactions and documents relating thereto
             (1.6); correspond with B. Butterfield regarding
             same (.5).
31-Jul-20    Call with Debtors regarding DIP proposals (.7);        Miller, Brett H.                  2.80               4,200.00
             follow-up call with A&M team regarding same (.4);
             correspond with Committee regarding DIP
             proposals (.8); draft memorandum regarding same
             (.9).
31-Jul-20    Analyze noteholder stipulation regarding adequate      Richards, Erica J.                0.70                696.50
             protection (.2); analyze updated DIP term sheet
             (.5).
31-Jul-20    Analyze financing documents in VDR (2.3);              Rodriguez, Roberto                4.30               3,483.00
             prepare analysis chart (1.4); correspond with J.
             Delgado regarding same (.6).




                                                            25
       20-11133-mg           Doc 754     Filed 08/24/20 Entered 08/24/20 18:10:22                    Main Document
                                                     Pg 40 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date              Services                                             Timekeeper                  Hours                 Value
31-Jul-20        Analyze updated DIP term sheet (.4); correspond       Selick, Allison                0.90               639.00
                 with T. Goren regarding same (.2); correspond with
                 E. Richards and T. Goren regarding rollup (.2);
                 correspond with B. Miller and Committee regarding
                 DIP timeline (.1).
Total: 013        Financing and Cash Collateral                                                     120.10          119,946.50

Other Litigation
01-Jul-20        Analyze database to confirm lawsuits filed by         Guido, Laura                   0.40               160.00
                 various entities.
01-Jul-20        Correspond with R. Smithline regarding                Selick, Allison                0.20               142.00
                 USAVflow motion to intervene (.1); correspond
                 with B. Miller and E. Fleck (Milbank) regarding
                 same (.1).
01-Jul-20        Analyze and revise motion to intervene in             Smithline, Ruti                0.40               480.00
                 adversary proceeding (.3); correspond with internal
                 working group regarding same (.1).
09-Jul-20         Correspond with internal working group (.3) and A.   Selick, Allison                0.50               355.00
                  Renenger (Milbank) (.2) regarding USAVflow
                  adversary proceeding.
10-Jul-20         Correspond with internal working group regarding     Goren, Todd M.                 0.30               367.50
                  intervention into USAV adversary.
10-Jul-20         Correspond with internal working group regarding     Selick, Allison                0.40               284.00
                  USAVflow adversary proceeding.
13-Jul-20         Correspond with B. Butterfield regarding             Selick, Allison                0.10                71.00
                  USAVflow intervention.
14-Jul-20         Correspond with B. Butterfield and Alton team        Selick, Allison                1.10               781.00
                  regarding diligence request list (.1); correspond
                  with B. Butterfield (.2) and P. Milender (Milbank)
                  (.1) regarding G4 adversary proceeding complaint;
                  call with P. Milender regarding same (.2);
                  correspond with internal working group (.2) and A.
                  Devine (.2) regarding same; correspond with R.
                  Smithline regarding intervention (.1).
14-Jul-20         Correspond with S. Korpus (Kasowitz) regarding       Smithline, Ruti                0.40               480.00
                  consent to intervene in USAVflow adversary
                  proceeding.
15-Jul-20         Compile adversary proceeding documents.              Guido, Laura                   0.20                80.00




                                                                 26
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                     Main Document
                                                  Pg 41 of 62



Matter Number: 020873-0000001                                                          Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                         Invoice Date: August 24, 2020

Date         Services                                               Timekeeper                   Hours                  Value
15-Jul-20    Correspond with W. Brown (FTI) regarding               Selick, Allison                 3.50               2,485.00
             Swissport mediation (.2); analyze G4 adversary
             proceeding complaint, order to show cause and
             motion for temporary restraining order and
             preliminary injunction (2.1); correspond with A.
             Devine (.2), B. Butterfield (.2) and S. Silverman
             (Milbank) (.1) regarding adversary proceeding;
             revise agenda to reflect same (.2); correspond with
             L. Guido regarding same (.2); correspond with R.
             Smithline regarding USAVflow adversary
             proceeding (.2); correspond with A. Renenger
             (Milbank) regarding same (.1).
15-Jul-20    Correspond with internal working group regarding       Smithline, Ruti                 0.20                240.00
             intervention in USAVflow adversary proceeding.
16-Jul-20    Correspond with W. Brown (FTI) regarding               Selick, Allison                 1.30                923.00
             Swissport mediation (.2); analyze G4S response to
             TRO motion and declaration (.4); correspond with
             L. Guido (.1) and B. Butterfield (.1) regarding
             same; draft summary of same (.4); correspond with
             R. Smithline regarding USAVflow adversary
             proceeding (.1).
16-Jul-20    Correspond with A. Renenger (Milbank) regarding        Smithline, Ruti                 0.70                840.00
             intervention in USAVflow adversary proceeding
             (.2); correspond with internal working group
             regarding strategy for intervention (.1); conduct
             legal research regarding right of intervention (.4).
17-Jul-20    Analyze pleadings regarding G4S adversary.             Goren, Todd M.                  0.60                735.00
20-Jul-20    Call with R. Smithline regarding USAVflow              Greer, Jocelyn Edith            0.30                243.00
             adversary proceeding.
20-Jul-20    Analyze order denying Debtors' motion for TRO          Selick, Allison                 0.80                568.00
             against G4S (.2); analyze summons and notice of
             pretrial conference in G4S proceeding (.2); analyze
             agreed order extended time for Debtors to respond
             to complaint in USAVflow adversary proceeding
             (.4).
20-Jul-20    Call with J. Greer regarding strategy and legal        Smithline, Ruti                 0.30                360.00
             research related to USAVflow adversary
             proceeding.
21-Jul-20    Draft intervention stipulation (1.5); research and     Greer, Jocelyn Edith            2.50               2,025.00
             summarize case law regarding lenders' intervention
             for R. Smithline (1.0).
21-Jul-20    Analyze and discuss documents regarding Banco de       Miller, Brett H.                0.70               1,050.00
             Bogota securitization issues.
21-Jul-20    Correspond with R. Smithline regarding                 Selick, Allison                 0.10                 71.00
             USAVflow adversary proceeding.




                                                               27
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                         Main Document
                                                  Pg 42 of 62



Matter Number: 020873-0000001                                                              Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                             Invoice Date: August 24, 2020

Date         Services                                                 Timekeeper                     Hours                  Value
22-Jul-20    Analyze revised G4S summons (.2); correspond             Selick, Allison                   0.40                284.00
             with B. Butterfield regarding USAV 2019
             statement (.2).
24-Jul-20    Call with J. Greer regarding USAV research.              Daryanani, Nitesh                 0.20                138.00
24-Jul-20    Call with A. Renenger (Milbank) and R. Smithline         Greer, Jocelyn Edith              1.90               1,539.00
             regarding Committee intervention in USAVflow
             adversary proceeding (.5); call with N. Daryanani
             regarding research for reply to USAVflow
             objections (.2); call with internal working group
             regarding approach to USAV litigation (.5); revise
             stipulation allowing for intervention of lenders and
             Committee in USAVflow adversary proceeding
             (.7).
24-Jul-20    Retrieve documents regarding characterization of         Guido, Laura                      0.40                160.00
             receivable purchase agreement and sale vs. secured
             transaction.
24-Jul-20    Call with internal working group regarding               Richards, Erica J.                0.50                497.50
             approach to USAV litigation.
24-Jul-20    Call with internal working group regarding               Rodriguez, Roberto                0.50                405.00
             approach to USAV litigation.
24-Jul-20    Correspond with R. Smithline regarding USAV              Selick, Allison                   0.80                568.00
             adversary proceeding (.2); correspond with B.
             Butterfield regarding collateral valuation research
             (.1); call with internal working group regarding
             approach to USAV litigation (.5).
24-Jul-20    Call with A. Renenger (Milbank) and J. Greer             Smithline, Ruti                   0.90               1,080.00
             regarding intervention in USAVflow adversary
             proceeding (.5); correspond with J. Greer regarding
             stipulation and next steps (.2); revise stipulation of
             intervention (.2).
25-Jul-20    Analyze and comment on draft intervention                Richards, Erica J.                0.30                298.50
             stipulation.
25-Jul-20    Correspond with J. Greer regarding USAV                  Selick, Allison                   0.50                355.00
             intervention stipulation (.2); correspond with B.
             Butterfield regarding securitizations issue (.1);
             analyze article regarding same (.2).
26-Jul-20    Analyze updated intervention stipulation.                Goren, Todd M.                    0.30                367.50
26-Jul-20    Revise stipulation for intervention of lenders and       Greer, Jocelyn Edith              0.30                243.00
             Committee in USAVflow adversary proceeding
             (.3).
26-Jul-20    Conduct legal research regarding collateral              Selick, Allison                   4.60               3,266.00
             valuation (3.9); correspond with B. Butterfield
             regarding same (.2); correspond with internal
             working group regarding same (.1); correspond
             with J. Greer regarding intervention stipulation for
             USAV adversary proceeding (.1); analyze draft
             stipulation (.3).


                                                             28
       20-11133-mg        Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                      Main Document
                                                    Pg 43 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: August 24, 2020

Date           Services                                                Timekeeper                   Hours                  Value
27-Jul-20      Analyze and revise intervention stipulation.            Goren, Todd M.                  0.30                367.50
27-Jul-20      Revise intervention stipulation for USAVflow            Greer, Jocelyn Edith            0.70                567.00
               adversary proceeding.
27-Jul-20      Analyze revised draft USAV adversary stipulation        Selick, Allison                 0.40                284.00
               (.2); correspond with J. Greer regarding same (.1);
               correspond with B. Butterfield regarding 2003
               securitization dispute (.1).
28-Jul-20      Correspond with D. Lee regarding review of              Butterfield, Benjamin           0.40                352.00
               USAVflow documents.
28-Jul-20      Correspond with A. Stone (Milbank) regarding G4S        Selick, Allison                 0.20                142.00
               adversary proceeding.
29-Jul-20      Analyze underlying documents regarding                  Butterfield, Benjamin           0.20                176.00
               USAVflow adversary proceeding.
29-Jul-20      Correspond with E. Richards regarding Banco de          Selick, Allison                 0.10                 71.00
               Bogota facility negotiations.
30-Jul-20      Call with Milbank regarding USAV issues (1.1);          Butterfield, Benjamin           1.90               1,672.00
               analyze USAV issues (.8).
30-Jul-20      Call with Milbank regarding USAV arguments              Goren, Todd M.                  2.20               2,695.00
               (1.1); analyze key documents (.8) and correspond
               with internal working group (.3) regarding same.
30-Jul-20      Analyze Kingsland facility summary.                     Selick, Allison                 0.10                 71.00
30-Jul-20      Call with Milbank regarding USAVflow reply              Smithline, Ruti                 2.40               2,880.00
               (1.1); conduct legal research regarding reply (.9);
               correspond with internal working group regarding
               briefing schedule (.4).
31-Jul-20      Review draft stipulation regarding scheduling for       Greer, Jocelyn Edith            0.70                567.00
               motion to reject USAV contract (.4); correspond
               with Debtors and T. Goren, R. Smithline and B.
               Butterfield regarding same (.3).
Total: 014     Other Litigation                                                                       36.20           31,786.50

Meetings and Communications with Creditors
01-Jul-20      Revise memorandum to Committee regarding                Butterfield, Benjamin           0.50                440.00
               recently filed motions.
01-Jul-20      Call with Committee co-chairs regarding case            Goren, Todd M.                  2.00               2,450.00
               status (.7); analyze and revise agenda for July 2
               Committee call (.2); correspond with Committee
               regarding same (.2); call with internal working
               group regarding meeting preparation (.5); analyze
               and revise memorandum to Committee regarding
               recently filed motions (.4).
01-Jul-20      Analyze agenda and materials for July 2 Committee       Miller, Brett H.                0.90               1,350.00
               call (.4); call with internal working group regarding
               same (.5).




                                                              29
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                  Pg 44 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date         Services                                               Timekeeper                     Hours                  Value
01-Jul-20    Analyze draft memorandum to Committee                  Richards, Erica J.                0.80                796.00
             summarizing recently filed motions (.3); call with
             internal working group to prepare for July 2
             Committee call (.5).
01-Jul-20    Correspond with Committee regarding July 2             Selick, Allison                   1.60               1,136.00
             Committee call (.3); call with internal working
             group to prepare for same (.5); correspond with P.
             Engel (Jefferies) (.1) and D. Kotonis (Alton) (.1)
             regarding materials for same; analyze same (.3);
             revise agenda to reflect internal working group's
             comments (.3).
02-Jul-20    Prepare for (.5) and participate on (.8) weekly        Aguirre, Alexandra                1.30               1,365.00
             Committee call regarding case status.
02-Jul-20    Prepare for (1.2) and participate on (.8) weekly       Butterfield, Benjamin             2.00               1,760.00
             Committee call regarding case status.
02-Jul-20    Participate on weekly Committee call regarding         Delgado, Juan Manuel              0.80                840.00
             case status.
02-Jul-20    Prepare for (.4) and participate (.8) on weekly        Goren, Todd M.                    1.50               1,837.50
             Committee call regarding case status; correspond
             with A. Nann and L. Ryan regarding aircraft
             questions (.3).
02-Jul-20    Participate on weekly Committee call regarding         Greer, Jocelyn Edith              0.70                567.00
             case status (partial).
02-Jul-20    Participate on weekly Committee call regarding         Miller, Brett H.                  2.40               3,600.00
             case status (.8); correspond with Committee
             members regarding various case issues (1.6).
02-Jul-20    Prepare for (.2) and participate on (.8) weekly        Richards, Erica J.                1.00                995.00
             Committee call regarding case status.
02-Jul-20    Participate on weekly Committee call regarding         Rodriguez, Roberto                0.80                648.00
             case status.
02-Jul-20    Prepare for (.2) and participate on (.8) weekly        Selick, Allison                   1.50               1,065.00
             Committee call regarding case status; correspond
             with internal working group regarding same (.5).
02-Jul-20    Participate on weekly Committee call regarding         Smithline, Ruti                   0.80                960.00
             case status.
03-Jul-20    Call with creditor regarding status of chapter 11      Aguirre, Alexandra                0.60                630.00
             cases.
03-Jul-20    Correspond with internal working group regarding       Butterfield, Benjamin             0.60                528.00
             creditor inquiry regarding critical vendor program
             (.3); correspond with B. Miller regarding same (.3).
03-Jul-20    Correspond with G. Hughes (Seabury) regarding          Selick, Allison                   0.10                 71.00
             July 9 Committee call.
06-Jul-20    Analyze questions for Debtors to address during        Miller, Brett H.                  1.30               1,950.00
             July 9 Committee call.
07-Jul-20    Correspond with R. Rodriguez regarding issues          Butterfield, Benjamin             0.40                352.00
             raised by Puma Energy and B. Miller.

                                                               30
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                        Main Document
                                                  Pg 45 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: August 24, 2020

Date         Services                                                Timekeeper                     Hours                  Value
07-Jul-20    Correspond with V. de Dios (Puma) (.1), J. Tan-         Selick, Allison                   0.40                284.00
             Waldhauser (SMBC) (.1), B. Butterfield (.1) and P.
             Milender (Milbank) (.1) regarding July 9
             Committee call.
08-Jul-20    Revise summary of Debtor professional fees for          Butterfield, Benjamin             0.90                792.00
             Committee co-chairs (.2); correspond with
             Committee members regarding meeting with
             Debtors (.1); correspond with KGAL regarding
             recent filings (.6).
08-Jul-20    Call with Committee co-chairs regarding case            Goren, Todd M.                    0.90               1,102.50
             status (.5); analyze and revise agenda and
             correspondence regarding July 9 Committee call
             (.4).
08-Jul-20    Call with Committee co-chairs regarding case            Miller, Brett H.                  1.20               1,800.00
             status (.5); analyze agenda, exhibit and handouts for
             July 9 Committee call (.7).
08-Jul-20    Draft agenda for July 9 Committee call (.2);            Selick, Allison                   1.90               1,349.00
             correspond with internal working group regarding
             same (.2); revise agenda to reflect comments (.3);
             correspond with P. Milender (Milbank) (.2) and B.
             Butterfield (.1) regarding Debtors' presentation for
             July 9 Committee call; correspond with Committee
             regarding same (.2); correspond with internal
             working group regarding same (.4); correspond
             with A. Calderon (Puma) regarding July 9
             Committee call (.1); analyze notice of adjournment
             of 341 meeting (.1); revise agenda to reflect same
             (.1).
09-Jul-20    Participate on weekly Committee call regarding          Aguirre, Alexandra                1.30               1,365.00
             case status (partial).
09-Jul-20    Correspond with Committee members regarding             Butterfield, Benjamin             3.20               2,816.00
             first day motions (.4); prepare for (.6) and
             participate on (2.2) weekly Committee call
             regarding case status.
09-Jul-20    Participate on weekly Committee call regarding          Delgado, Juan Manuel              2.20               2,310.00
             case status.
09-Jul-20    Prepare for (.4) and participate on (2.2) weekly        Goren, Todd M.                    2.90               3,552.50
             Committee call regarding case status; analyze
             Debtors' presentation for Committee call (.3).
09-Jul-20    Analyze investment banker presentation regarding        Llerena, Ana Beatriz              5.00               2,700.00
             case background.
09-Jul-20    Participate on weekly Committee call regarding          Miller, Brett H.                  2.40               3,600.00
             case status (2.2); correspond with Committee
             members regarding various case issues (.2).
09-Jul-20    Prepare for (.1) and participate on (2.2) weekly        Richards, Erica J.                2.30               2,288.50
             Committee call regarding case status.



                                                            31
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                  Pg 46 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date         Services                                               Timekeeper                     Hours                  Value
09-Jul-20    Participate on weekly Committee call regarding         Rodriguez, Roberto                2.20               1,782.00
             case status.
09-Jul-20    Prepare for (.6) and participate on (2.2) weekly       Selick, Allison                   3.60               2,556.00
             Committee call regarding case status; analyze
             Debtors' presentation for same (.4); correspond with
             G. Hughes (Seabury) (.1) and internal working
             group (.3) regarding same.
09-Jul-20    Participate on weekly Committee call regarding         Smithline, Ruti                   2.20               2,640.00
             case status.
13-Jul-20    Correspond with internal working group regarding       Butterfield, Benjamin             2.00               1,760.00
             creditor inquiry regarding critical vendor program
             (.6); analyze same (1.2); correspond with creditor
             regarding same (.2).
14-Jul-20    Revise agenda for July 16 Committee call (.2);         Butterfield, Benjamin             0.40                352.00
             correspond with internal working group regarding
             creditor inquiry regarding critical vendor program
             (.2).
14-Jul-20    Draft agenda for July 15 Committee call.               Selick, Allison                   0.20                142.00
15-Jul-20    Correspond with Committee regarding omnibus            Butterfield, Benjamin             0.20                176.00
             hearing.
15-Jul-20    Correspond with Committee regarding hearing            Goren, Todd M.                    0.40                490.00
             update and July 16 Committee call.
15-Jul-20    Analyze and revise draft update to Committee           Richards, Erica J.                0.20                199.00
             regarding omnibus hearing.
15-Jul-20    Correspond with B. Miller and L. Leon (Creditor)       Selick, Allison                   1.60               1,136.00
             regarding legal representation during case (.2);
             correspond with B. Miller regarding agenda (.2);
             correspond with J. Penn (Perkins Coie) (.2) and P.
             Engel (Jefferies) (.1) regarding materials for July
             16 Committee call; correspond with Committee
             regarding same (.1); correspond with E. Richards
             and B. Butterfield (.1) and B. Miller (.1) regarding
             same; analyze financial advisors' presentation to
             Committee (.3); correspond with D. Kotinis (Alton)
             (.1), Jefferies team (.1) and internal working group
             (.1) regarding same.
16-Jul-20    Prepare for (.7) and participate on (.5) weekly        Aguirre, Alexandra                1.20               1,260.00
             Committee call regarding case update.
16-Jul-20    Participate on weekly Committee call regarding         Butterfield, Benjamin             0.50                440.00
             case update.
16-Jul-20    Prepare for (.2) and participate on (.5) weekly        Delgado, Juan Manuel              0.70                735.00
             Committee call regarding case update.
16-Jul-20    Prepare for (.4) and participate on (.5) weekly        Goren, Todd M.                    0.90               1,102.50
             Committee call regarding case update.
16-Jul-20    Prepare for (.4) and participate on (.5) weekly        Miller, Brett H.                  0.90               1,350.00
             Committee call regarding case update.


                                                               32
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                        Main Document
                                                  Pg 47 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: August 24, 2020

Date         Services                                                Timekeeper                     Hours                  Value
16-Jul-20    Prepare for (.1) and participate on (.5) weekly         Richards, Erica J.                0.60                597.00
             Committee call regarding case update.
16-Jul-20    Prepare for (.1) and participate on (.5) weekly         Rodriguez, Roberto                1.00                810.00
             Committee call regarding case update; analyze
             requests from Puma Energy in connection with
             court filings (.4).
16-Jul-20    Prepare for (.5) and participate on (.5) weekly         Selick, Allison                   1.90               1,349.00
             Committee call regarding case update; correspond
             with A. Calderon (Puma) (.1) and B. Butterfield
             (.1) regarding bar date; analyze local law firms'
             declarations and correspond with Committee
             member regarding same (.2); conduct legal research
             regarding priority status for same (.5).
16-Jul-20    Participate on weekly Committee call regarding          Smithline, Ruti                   0.50                600.00
             case update.
22-Jul-20    Participate on weekly professionals' call regarding     Goren, Todd M.                    1.20               1,470.00
             case update (.5); co-chairs call regarding same (.4);
             analyze and revise update and agenda for
             Committee call (.3).
22-Jul-20    Analyze materials for July 23 Committee call (.9);      Miller, Brett H.                  1.40               2,100.00
             correspond with financial advisors regarding same
             (.5).
22-Jul-20    Correspond with Committee regarding July 23             Selick, Allison                   1.30                923.00
             Committee call (.2); correspond with internal
             working group regarding same (.4); revise agenda
             (.1); correspond with P. Engel (Jefferies) regarding
             materials for Committee meeting (.1); analyze
             professionals' weekly presentation to Committee
             (.5).
23-Jul-20    Participate on weekly Committee call regarding          Aguirre, Alexandra                1.00               1,050.00
             case update.
23-Jul-20    Prepare for (.5) and participate on (1.0) weekly        Butterfield, Benjamin             1.50               1,320.00
             Committee call regarding case update.
23-Jul-20    Prepare for (.1) and participate on (1.0) weekly        Delgado, Juan Manuel              1.10               1,155.00
             Committee call regarding case update.
23-Jul-20    Prepare for (.5) and participate on (1.0) weekly        Goren, Todd M.                    2.10               2,572.50
             Committee call regarding case update; analyze
             financial advisor presentation for same (.6).
23-Jul-20    Participate on weekly Committee call regarding          Greer, Jocelyn Edith              1.00                810.00
             case update.
23-Jul-20    Prepare for (.8) and participate on (1.0) weekly        Miller, Brett H.                  1.80               2,700.00
             Committee call regarding case update.
23-Jul-20    Prepare for (.3) and participate on (1.0) weekly        Richards, Erica J.                1.30               1,293.50
             Committee call regarding case update.
23-Jul-20    Prepare for (.1) and participate on (1.0) weekly        Rodriguez, Roberto                1.10                891.00
             Committee call regarding case update.


                                                               33
       20-11133-mg      Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                  Pg 48 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date         Services                                               Timekeeper                     Hours                  Value
23-Jul-20    Prepare for (.4) and participate on (1.0) weekly       Selick, Allison                   1.40                994.00
             Committee call regarding case update.
23-Jul-20    Participate on weekly Committee call regarding         Smithline, Ruti                   0.70                840.00
             case update (partial).
27-Jul-20    Correspond with M. Dreyer (Delaware Trust)             Goren, Todd M.                    0.30                367.50
             regarding case update.
28-Jul-20    Discussions with Committee members regarding           Miller, Brett H.                  1.40               2,100.00
             open case issues including DIP negotiations,
             engagement of professionals by Colombian
             government and business operations.
28-Jul-20    Draft agenda for Committee call (.2); revise agenda    Selick, Allison                   0.30                213.00
             to reflect E. Richards comments (.1).
29-Jul-20    Call with co-chairs regarding case status (.3);        Goren, Todd M.                    0.60                735.00
             analyze and revise agenda and correspondence to
             Committee regarding July 30 Committee call (.3).
29-Jul-20    Analyze and comment on the agenda, exhibits and        Miller, Brett H.                  1.60               2,400.00
             handouts for the Committee meeting, including
             financial advisor materials.
29-Jul-20    Correspond with internal working group (.4) and        Selick, Allison                   1.30                923.00
             professionals (.3) regarding WIP list and agenda for
             July 30 Committee call; correspond with
             Committee regarding July 30 Committee call (.2);
             revise agenda (.1); analyze materials for July 30
             Committee call (.3).
30-Jul-20    Prepare for (.2) and participate on (1.2) weekly       Aguirre, Alexandra                1.40               1,470.00
             Committee call regarding case status.
30-Jul-20    Prepare for (.4) and participate on (1.2) weekly       Butterfield, Benjamin             1.60               1,408.00
             Committee call regarding case status.
30-Jul-20    Prepare for (.2) and participate on (1.2) weekly       Gardani, Ludovica                 1.40                756.00
             Committee call regarding case status.
30-Jul-20    Prepare for (.5) and participate on (1.2) weekly       Goren, Todd M.                    2.10               2,572.50
             Committee call regarding case status; correspond
             with internal working group regarding same (.4).
30-Jul-20    Participate on weekly Committee call regarding         Greer, Jocelyn Edith              1.20                972.00
             case status.
30-Jul-20    Participate on weekly Committee call regarding         Llerena, Ana Beatriz              1.20                648.00
             case status.
30-Jul-20    Prepare for (.5) and participate on (1.2) weekly       Miller, Brett H.                  1.70               2,550.00
             Committee call regarding case status.
30-Jul-20    Prepare for (.3) and participate on (1.2) weekly       Richards, Erica J.                1.50               1,492.50
             Committee call regarding case status.
30-Jul-20    Prepare for (.2) and participate on (1.2) weekly       Rodriguez, Roberto                1.40               1,134.00
             Committee call regarding case status.




                                                            34
       20-11133-mg          Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22                    Main Document
                                                     Pg 49 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date             Services                                             Timekeeper                   Hours                  Value
30-Jul-20        Prepare for (.4) and participate on (1.2) weekly     Selick, Allison                 1.70               1,207.00
                 Committee call regarding case status; correspond
                 with R. Smithline regarding same (.1).
Total: 015       Meetings and Communications with Creditors                                         105.00          105,844.00

Relief from Stay and Adequate Protection
05-Jul-20        Correspond with P. Milender (Milbank) regarding      Selick, Allison                 0.20                142.00
                 stay enforcement motion.
16-Jul-20        Draft correspondence to internal working group       Miller, Brett H.                0.70               1,050.00
                 regarding foreign vendors and possible stay
                 violations.
31-Jul-20        Correspond with B. Butterfield regarding secured     Selick, Allison                 0.10                 71.00
                 bonds adequate protection stipulation.
Total: 019       Relief from Stay and Adequate Protection                                             1.00               1,263.00

Tax
03-Jul-20        Call with W. Brown (FTI) and M. Greenberg            Selick, Allison                 0.20                142.00
                 (A&M) regarding tax payment notification.
09-Jul-20        Correspond with M. Greenberg (A&M) regarding         Selick, Allison                 0.10                 71.00
                 tax payment notification.
10-Jul-20        Call with FTI, A&M and Debtors regarding tax         Selick, Allison                 0.80                568.00
                 issues (.5); correspond with B. Miller (.1) and E.
                 Richards (.1) regarding same; correspond with M.
                 Greenberg (A&M) and A. Rueda (FTI) regarding
                 tax payments (.1).
12-Jul-20        Correspond with M. Greenberg (A&M) and W.            Selick, Allison                 0.10                 71.00
                 Brown (FTI) regarding tax payment.
20-Jul-20        Correspond with W. Brown (FTI) and M.                Selick, Allison                 0.10                 71.00
                 Greenberg (A&M) regarding tax payment
                 notification.
22-Jul-20        Correspond with M. Greenberg (A&M) regarding         Selick, Allison                 0.10                 71.00
                 tax payment notification.
23-Jul-20        Correspond with W. Brown (FTI) regarding tax         Selick, Allison                 0.10                 71.00
                 payment notification.
24-Jul-20        Correspond with J. Ferrucho (A&M) regarding July     Selick, Allison                 0.20                142.00
                 22 tax motion.
27-Jul-20        Correspond with A. Rueda (FTI) regarding July 22     Selick, Allison                 0.10                 71.00
                 tax motion.
28-Jul-20        Correspond with A. Rueda (FTI) regarding July 22     Selick, Allison                 0.10                 71.00
                 tax motion.
Total: 021       Tax                                                                                  1.90               1,349.00

Discovery




                                                               35
       20-11133-mg      Doc 754        Filed 08/24/20 Entered 08/24/20 18:10:22                         Main Document
                                                   Pg 50 of 62



Matter Number: 020873-0000001                                                               Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                              Invoice Date: August 24, 2020

Date         Services                                                  Timekeeper                     Hours                  Value
15-Jul-20    Correspond with L. Ryan (Alton) regarding due             Selick, Allison                   0.10                 71.00
             diligence finance documents.
20-Jul-20    Correspond with R. Rodriguez (.1) and P. Milender         Selick, Allison                   0.20                142.00
             (Milbank) (.1) regarding virtual data room.
21-Jul-20    Correspond with R. Rodriguez regarding data               Selick, Allison                   0.10                 71.00
             room.
28-Jul-20    Correspond with R. Rodriguez regarding diligence          Selick, Allison                   0.10                 71.00
             documents.
29-Jul-20    Correspond with P. Milender (Milbank) regarding           Richards, Erica J.                0.20                199.00
             diligence requests.
29-Jul-20    Analyze FTI diligence list (.2); correspond with J.       Selick, Allison                   0.30                213.00
             Wilkowsky (FTI) regarding same (.1).
Total: 023   Discovery                                                                                   1.00                767.00

Hearings
07-Jul-20    Correspond with B. Butterfield regarding                  Selick, Allison                   0.10                 71.00
             objections to relief set for July 15 hearing.
08-Jul-20    Correspond with B. Butterfield regarding                  Selick, Allison                   0.10                 71.00
             objections to relief set for July 15 omnibus hearing.
09-Jul-20    Draft memorandum summarizing status and                   Selick, Allison                   1.20                852.00
             substance of relief set for July 15 hearing.
10-Jul-20    Compile July 15 hearing materials.                        Guido, Laura                      0.20                 80.00
10-Jul-20    Analyze draft agenda for July 15 hearing.                 Richards, Erica J.                0.20                199.00
10-Jul-20    Draft table reflecting status of relief set for July 15   Selick, Allison                   3.50               2,485.00
             hearing (.6); revise memorandum summarizing
             status and substance of relief set for July 15 hearing
             (.7); correspond with B. Butterfield regarding same
             (.1); analyze Debtors' draft agenda for July 15
             hearing (.4); correspond with P. Milender
             (Milbank) (.1), E. Richards (.2) and B. Butterfield
             (.2) regarding same; analyze order establishing
             hearing procedures (.3); analyze Debtors' omnibus
             CNO regarding relief set for July 15 hearing (.2);
             revise table summarizing relief to reflect same (.2);
             correspond with B. Butterfield regarding revised
             proposed order granting settlement procedures
             motion in same (.3).
13-Jul-20    Analyze agenda for July 15 hearing.                       Goren, Todd M.                    0.30                367.50
13-Jul-20    Analyze agenda and materials for July 15 hearing.         Miller, Brett H.                  1.40               2,100.00
13-Jul-20    Correspond with B. Butterfield regarding                  Selick, Allison                   0.10                 71.00
             memorandum summarizing status of relief set for
             July 15 hearing.




                                                              36
       20-11133-mg      Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22                     Main Document
                                                 Pg 51 of 62



Matter Number: 020873-0000001                                                         Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                        Invoice Date: August 24, 2020

Date         Services                                              Timekeeper                   Hours                  Value
14-Jul-20    Analyze pleadings to be heard at July 15 hearing      Butterfield, Benjamin           1.70               1,496.00
             (.3); correspond with internal working group
             regarding reply in support of LTIP program (.2);
             revise memorandum regarding relief for July 15
             hearing (.8); correspond with A. Selick regarding
             preparations for July 15 hearing (.4).
14-Jul-20    Update July 15 hearing materials.                     Guido, Laura                    0.20                 80.00
14-Jul-20    Analyze agenda for July 15 hearing.                   Miller, Brett H.                0.60                900.00
14-Jul-20    Correspond with internal working group regarding      Selick, Allison                 5.00               3,550.00
             July 15 omnibus hearing (.8); correspond with
             Committee regarding same (.3); correspond with B.
             Butterfield regarding Sidley and Denton's
             attendance at hearing (.2); correspond with D.
             Anderson (Chambers) regarding same (.4); revise
             memorandum regarding July 15 requested relief
             (1.5); correspond with B. Butterfield regarding
             same (.1); correspond with T. Milburn (Chambers)
             regarding July 15 omnibus (.1); correspond with L.
             Guido regarding orders for same (.1); analyze
             agenda for July 15 hearing (.1); revise
             memorandum (.3) and relief table (.1) to reflect
             same; correspond with Sidley (.3) and Dentons (.2)
             teams regarding attendance at July 15 omnibus;
             correspond with P. Milender (Milbank) (.1) and B.
             Butterfield (.1) regarding same; correspond with B.
             Miller and B. Butterfield regarding statement on
             wages motion for July 15 omnibus (.1); correspond
             with L. Guido regarding relief set for July 15
             omnibus (.1); correspond with internal working
             group regarding coverage of retention applications
             for July 15 omnibus (.2).
15-Jul-20    Prepare for (.3) and attend (2.6) omnibus hearing     Goren, Todd M.                  2.90               3,552.50
             (via videoconference).
15-Jul-20    Coordinate July 17 telephonic appearances (.2);       Guido, Laura                    0.30                120.00
             compile hearing materials for same (.1).
15-Jul-20    Attend omnibus hearing (via videoconference)          Selick, Allison                 4.60               3,266.00
             (2.6); draft summary to Committee regarding same
             (.8); correspond with internal working group (.3)
             and P. Milender (Milbank) (.1) regarding same;
             revise summary (.4); revise agenda to reflect same
             (.1); correspond with P. Milender (Milbank) (.1)
             and B. Butterfield (.2) regarding upcoming
             omnibus dates.




                                                           37
       20-11133-mg         Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                   Main Document
                                                     Pg 52 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: August 24, 2020

Date            Services                                              Timekeeper                  Hours                  Value
16-Jul-20       Correspond with internal working group regarding      Selick, Allison                0.80                568.00
                July 17 hearing on Debtors' motion for preliminary
                injunction against G4S (.3); correspond with E.
                Richards and B. Butterfield regarding same (.2);
                analyze notice of omnibus dates (.1); revise agenda
                to reflect same (.1); correspond with L. Guido
                regarding same (.1).
17-Jul-20       Attend hearing (.9); correspond with Committee        Goren, Todd M.                 1.30               1,592.50
                regarding same (.4).
17-Jul-20       Correspond with R. Smithline (.1) and E. Richards     Selick, Allison                2.50               1,775.00
                (.1) regarding hearing; attend hearing (.9); draft
                summary regarding same (.8); correspond with
                internal working group regarding same (.6).
17-Jul-20       Analyze submissions in preparation for hearing        Smithline, Ruti                2.10               2,520.00
                (.9); attend hearing (.9); correspond with internal
                working group regarding same (.3).
20-Jul-20       Compile interim fee hearing transcripts for           Guido, Laura                   0.30                120.00
                precedent.
22-Jul-20       Correspond with L. Guido regarding July 29            Selick, Allison                0.30                213.00
                hearing (.2); analyze amended notice of same (.1).
24-Jul-20       Coordinate July 27 telephonic hearing appearances.    Guido, Laura                   0.20                 80.00
26-Jul-20       Correspond with R. Smithline and L. Guido             Selick, Allison                0.10                 71.00
                regarding July 27 status conference.
26-Jul-20       Analyze pleadings in preparation for upcoming         Smithline, Ruti                2.40               2,880.00
                hearing.
27-Jul-20       Prepare for (.3) and attend (.9) hearing regarding    Goren, Todd M.                 1.20               1,470.00
                USAV rejection motion.
27-Jul-20       Attend status conference regarding USAV rejection     Greer, Jocelyn Edith           0.90                729.00
                motion.
27-Jul-20       Prepare for (.2) and attend (.9) status conference    Selick, Allison                2.00               1,420.00
                regarding USAV rejection motion; draft summary
                regarding same (.4); correspond with internal
                working group regarding same (.4); analyze notice
                of cancellation of July 29 hearing (.1).
27-Jul-20       Prepare for (1.6) and attend (.9) status conference   Smithline, Ruti                3.10               3,720.00
                regarding USAVflow rejection motion; correspond
                with internal working group regarding same (.6).
28-Jul-20       Correspond with B. Miller regarding cancellation of   Selick, Allison                0.10                 71.00
                July 29 hearing.
30-Jul-20       Hearing preparations for August 6 and August 7        Guido, Laura                   0.50                200.00
                hearings.
Total: 024      Hearings                                                                            40.20           36,690.50

First and Second Day Motions




                                                                38
       20-11133-mg          Doc 754        Filed 08/24/20 Entered 08/24/20 18:10:22                         Main Document
                                                       Pg 53 of 62



Matter Number: 020873-0000001                                                                   Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                                  Invoice Date: August 24, 2020

Date             Services                                                  Timekeeper                     Hours                  Value
02-Jul-20        Call with P. Milender (Milbank) regarding cash            Selick, Allison                   0.10                 71.00
                 management order.
06-Jul-20        Analyze revised cash management order (.2);               Butterfield, Benjamin             0.30                264.00
                 correspond with A. Selick regarding same (.1).
06-Jul-20        Analyze revised cash management order (.4);               Selick, Allison                   1.00                710.00
                 correspond with B. Butterfield regarding same (.1);
                 analyze order requiring filing of wages motion
                 status report (.1); revise agenda to reflect same (.2);
                 correspond with B. Butterfield (.1) and P. Milender
                 (Milbank) (.1) regarding same.
07-Jul-20        Correspond with B. Butterfield and M. Greenberg           Selick, Allison                   0.60                426.00
                 (A&M) regarding amended cash management order
                 (.3); correspond with B. Butterfield and P. Milender
                 (Milbank) regarding settlement procedures motion
                 (.2); correspond with B. Butterfield and P. Milender
                 (Milbank) regarding wages motion status report
                 (.1).
08-Jul-20        Call with P. Milender (Milbank) regarding wages           Butterfield, Benjamin             0.20                176.00
                 settlement (.1); correspond with internal working
                 group regarding same (.1).
08-Jul-20        Analyze draft joint status report on wages motion.        Richards, Erica J.                0.10                 99.50
08-Jul-20        Correspond with B. Butterfield and S. Waschitz            Selick, Allison                   0.40                284.00
                 (A&M) regarding amended cash management order
                 (.2); correspond with E. Richards, B. Butterfield
                 and P. Milender (Milbank) regarding wages motion
                 status report (.2).
09-Jul-20        Correspond with P. Milender (Milbank) regarding           Selick, Allison                   0.30                213.00
                 wages motion status report (.1); analyze as-filed
                 wages motion status report (.2).
11-Jul-20        Analyze second amended OCP list.                          Selick, Allison                   0.20                142.00
14-Jul-20        Analyze Debtors' supplemental response in support         Richards, Erica J.                0.10                 99.50
                 of wages motion.
14-Jul-20        Correspond with B. Butterfield regarding Debtors'         Selick, Allison                   0.60                426.00
                 reply in support of wages motion (.1); analyze same
                 (.5).
24-Jul-20        Correspond with Debtors and A&M regarding                 Miller, Brett H.                  0.80               1,200.00
                 payment of prepetition claims under first day orders
                 and reconciliation of intercompany payments.
31-Jul-20        Call with Debtors' professionals regarding cash           Butterfield, Benjamin             1.10                968.00
                 management issues (.7); follow-up call with A&M
                 team regarding same (.4).
Total: 025       First and Second Day Motions                                                                5.80               5,079.00

Claims Investigation
06-Jul-20        Analyze materials regarding potential claims              Butterfield, Benjamin             0.40                352.00
                 investigation.


                                                                  39
       20-11133-mg          Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                    Main Document
                                                      Pg 54 of 62



Matter Number: 020873-0000001                                                             Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                            Invoice Date: August 24, 2020

Date             Services                                               Timekeeper                  Hours                  Value
06-Jul-20        Conduct legal research regarding transactions to       Smithline, Ruti                1.60               1,920.00
                 assess potential claims.
08-Jul-20        Correspond with A. Llerena regarding investigation     Smithline, Ruti                3.10               3,720.00
                 into potential claims (.4); conduct legal research
                 regarding history of transactions as basis for
                 potential claims (2.7).
10-Jul-20        Analyze articles in search of potential claims to be   Llerena, Ana Beatriz           0.80                432.00
                 brought.
11-Jul-20        Analyze articles in search of potential claims to be   Llerena, Ana Beatriz           2.90               1,566.00
                 brought.
13-Jul-20        Prepare timeline of events leading to potential        Llerena, Ana Beatriz           4.30               2,322.00
                 claims.
13-Jul-20        Develop chronology of potentially relevant             Smithline, Ruti                2.60               3,120.00
                 transactions to support actionable claims (1.4);
                 conduct legal research regarding potential claims
                 (1.2).
15-Jul-20        Analyze and annotate chronology of potential           Smithline, Ruti                0.80                960.00
                 claims.
20-Jul-20        Analyze and annotate chronology of transactions        Smithline, Ruti                1.70               2,040.00
                 that require further investigation for analysis of
                 potential claims.
22-Jul-20        Analysis of 2019 exchange transactions. Draft          Good, Thomas H.                2.80               2,268.00
                 summary of transaction and related collateral issues
                 for team.
23-Jul-20        Analyze 2019 exchange transaction and related          Good, Thomas H.                3.20               2,592.00
                 collateral issues (2.6); correspond with E. Richards
                 regarding same (.6).
24-Jul-20        Correspond with J. Greer regarding information         Smithline, Ruti                1.10               1,320.00
                 request in connection with potential claims (.2);
                 analyze and annotate chronology of same (.9).
Total: 026       Claims Investigation                                                                 25.30           22,612.00

Other Motions/Applications
01-Jul-20      Revise memorandum regarding recently filed               Selick, Allison                2.10               1,491.00
               motions to reflect comments from internal working
               group (1.4); correspond with B. Butterfield (.1), T.
               Goren (.1) and B. Miller (.1) regarding same; revise
               agenda to reflect same (.2); analyze motion to
               extend SOFAs and schedules (.2).
07-Jul-20        Correspond with R. Rodriguez and B. Miller             Selick, Allison                0.10                 71.00
                 regarding settlement procedures motion.
09-Jul-20        Analyze declaration and disclosure statement of M.     Selick, Allison                0.20                142.00
                 Peregrin.
10-Jul-20        Analyze declaration and disclosure statement of M.     Selick, Allison                0.10                 71.00
                 Mijares.


                                                                   40
       20-11133-mg      Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22                        Main Document
                                                 Pg 55 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date         Services                                               Timekeeper                     Hours                  Value
14-Jul-20    Call with P. Milender (Milbank) and S. Silverman       Richards, Erica J.                0.20                199.00
             (Milbank) regarding complaint and TRO for stay
             violations by G4S.
15-Jul-20    Draft memorandum to Committee regarding                Devine, Alex                      4.30               1,290.00
             complaint filed against vendor.
15-Jul-20    Analyze G4S filings.                                   Richards, Erica J.                0.20                199.00
15-Jul-20    Correspond with E. Richards (.3) and P. Milender       Selick, Allison                   0.40                284.00
             (Milbank) (.1) regarding financing arranger motion.
16-Jul-20    Analyze G4S response to TRO.                           Richards, Erica J.                0.10                 99.50
20-Jul-20    Correspond with P. Milender (Milbank) (.1) and E.      Selick, Allison                   0.30                213.00
             Richards (.2) regarding exclusivity extension
             motion.
22-Jul-20    Analyze Debtors' draft exclusivity motion (.1) and     Selick, Allison                   0.70                497.00
             draft rejection extension motion (.3); correspond
             with P. Milender (Milbank) (.1) and B. Butterfield
             (.2) regarding same.
25-Jul-20    Analyze draft exclusivity extension motion (.2) and    Richards, Erica J.                0.30                298.50
             365(d)(4) motion (.1).
25-Jul-20    Correspond with E. Richards and P. Milender            Selick, Allison                   0.20                142.00
             (Milbank) regarding Debtors' exclusivity extension
             motion.
27-Jul-20    Analyze order authorizing Debtors to enter into        Selick, Allison                   0.30                213.00
             financing arranger letter agreement (.1); correspond
             with E. Richards and B. Butterfield regarding same
             (.2).
28-Jul-20    Analyze Debtors' as-filed motions to extend            Selick, Allison                   0.40                284.00
             exclusivity and extend time regarding
             nonresidential real property rejection (.3);
             correspond with P. Milender (Milbank) regarding
             same (.1).
30-Jul-20    Correspond with P. Milender (Milbank) (.1) and T.      Selick, Allison                   0.50                355.00
             Goren and B. Butterfield (.1) regarding secured
             bonds adequate protection stipulation; analyze
             stipulation (.3).
Total: 029   Other Motions/Applications                                                              10.40               5,849.00

Insurance
01-Jul-20    Correspond with W. Brown (FTI) regarding               Selick, Allison                   0.10                 71.00
             insurance policy renewal request.
02-Jul-20    Analyze materials regarding insurance captive.         Goren, Todd M.                    0.40                490.00
02-Jul-20    Correspond with A. Gonzalez (A&M) regarding            Selick, Allison                   0.10                 71.00
             insurance policy renewals.
03-Jul-20    Correspond with B. Butterfield (.1) and W. Brown       Selick, Allison                   0.40                284.00
             (FTI) (.3) regarding insurance policy renewals.
Total: 031   Insurance                                                                                1.00                916.00


                                                           41
       20-11133-mg          Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22                    Main Document
                                                     Pg 56 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020

Date             Services                                              Timekeeper                  Hours                  Value

Time Entry Review
01-Jul-20       Revise May invoice for compliance with U.S.            Butterfield, Benjamin          0.50                440.00
                Trustee's guidelines.
09-Jul-20        Analyze June 2020 time entries for compliance         Selick, Allison                2.40               1,704.00
                 with U.S. Trustee's guidelines (2.0); correspond
                 with J. Bregman (.2) and B. Butterfield (.2)
                 regarding same.
13-Jul-20        Correspond with B. Butterfield regarding June 2020    Selick, Allison                0.10                 71.00
                 fee statement.
20-Jul-20        Revise June invoice for compliance with U.S.          Butterfield, Benjamin          1.70               1,496.00
                 Trustee's guidelines.
30-Jul-20        Analyze bankruptcy billing requirements.              Llerena, Ana Beatriz           0.30                162.00
30-Jul-20        Correspond with A. Llerena and L. Gardani             Selick, Allison                0.10                 71.00
                 regarding U.S. Trustee's billing requirements.
Total: 032       Time Entry Review                                                                    5.10               3,944.00

LATAM Bankruptcy
24-Jul-20   Correspond with B. Miller regarding LATAM DIP              Selick, Allison                1.40                994.00
            objections (.1); analyze LATAM DIP initial ad hoc
            objection.
29-Jul-20        Analyze DIP issues in LATAM bankruptcy case as        Butterfield, Benjamin          0.90                792.00
                 precedent for Avianca DIP.
29-Jul-20        Correspond with A. Selick regarding coordinating      Llerena, Ana Beatriz           0.20                108.00
                 LATAM call.
29-Jul-20        Correspond with B. Butterfield regarding LATAM        Selick, Allison                0.50                355.00
                 tracking (.3); correspond with E. Richards (.1) and
                 R. Rodriguez (.1) regarding same.
29-Jul-20        Analyze remaining LATAM DIP objections.               Selick, Allison                0.70                497.00
30-Jul-20        Call with internal working group regarding            Delgado, Juan Manuel           0.50                525.00
                 coordination of tasks for LATAM team.
30-Jul-20        Call with internal working group regarding            Gardani, Ludovica              0.50                270.00
                 coordination of tasks for LATAM team.
30-Jul-20        Correspond with L. Guido regarding hearing ( .2);     Gardani, Ludovica              5.20               2,808.00
                 attend LATAM hearing on motions and expert
                 depositions in regards to DIP financing (5.0 ).
30-Jul-20        Coordinate telephonic appearances for LATAM           Guido, Laura                   1.40                560.00
                 airlines hearing (.7); correspond with A. Llerena
                 and L. Gardani regarding same (.4); analyze
                 hearing procedures for upcoming LATAM hearings
                 (.3).




                                                                  42
       20-11133-mg      Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22                       Main Document
                                                 Pg 57 of 62



Matter Number: 020873-0000001                                                           Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                          Invoice Date: August 24, 2020

Date         Services                                              Timekeeper                     Hours                  Value
30-Jul-20    Call with internal working group regarding            Llerena, Ana Beatriz              1.80                972.00
             coordination of tasks for LATAM team (.5); attend
             LATAM DIP hearing (telephonically) (1.2);
             correspond with L. Guido regarding CourtSolutions
             (.1).
30-Jul-20    Correspond with A. Llerena and L. Gardani             Selick, Allison                   1.30                923.00
             regarding LATAM hearing (.3); correspond with L.
             Guido (.1) and Chambers (.1) regarding same;
             attend LATAM DIP hearing (partial) (.8).
30-Jul-20    Correspond with B. Butterfield regarding LATAM        Selick, Allison                   0.30                213.00
             DIP (.1); analyze article regarding same (.2).
31-Jul-20    Prepare for (.4) and attend (.8) call with internal   Butterfield, Benjamin             1.40               1,232.00
             working group regarding LATAM financing issues
             and implications for AVH restructuring; call with
             A. Selick regarding same (.2).
31-Jul-20    Call with internal working group regarding            Gardani, Ludovica                 0.80                432.00
             LATAM financing issues and implication for AVH
             restructuring.
31-Jul-20    Analyze reorganizational research summary of          Gardani, Ludovica                 0.20                108.00
             LATAM for implications in Avianca matter.
31-Jul-20    Call with internal working group regarding            Llerena, Ana Beatriz              0.40                216.00
             LATAM financing issues and implications for
             AVH restructuring (partial).
31-Jul-20    Analyze potential DIP objection issues raised in      Richards, Erica J.                0.70                696.50
             LATAM.
31-Jul-20    Analyze LATAM motion to reject aircraft leases        Selick, Allison                   0.30                213.00
             (.2); correspond with B. Butterfield regarding same
             (.1).
31-Jul-20    Analyze LATAM case background (1.0); call with        Selick, Allison                   2.00               1,420.00
             internal working group regarding LATAM
             financing issues (.8); follow-up call with B.
             Butterfield regarding same (.2).
Total: 038   LATAM Bankruptcy                                                                       20.50           13,334.50



                                                                                             Current Fees          544,877.50




                                                           43
       20-11133-mg           Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                      Main Document
                                                       Pg 58 of 62



Matter Number: 020873-0000001                                                               Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                              Invoice Date: August 24, 2020

                                                    Timekeeper Summary

              No.      Timekeeper                                     Rate                 Hours                Value
             23902     Aguirre, Alexandra                          1,050.00                 10.20            10,710.00
             23905     Delgado, Juan Manuel                        1,050.00                 31.10            32,655.00
             14140     Goren, Todd M.                              1,225.00                 45.90            56,227.50
             14117     Miller, Brett H.                            1,500.00                 50.20            75,300.00
             11311     Smithline, Ruti                             1,200.00                 34.60            41,520.00
             20018     Butterfield, Benjamin                         880.00                 59.80            52,624.00
             24132     Daryanani, Nitesh                             690.00                  3.70             2,553.00
             23986     Gardani, Ludovica                             540.00                 26.00            14,040.00
             21115     Good, Thomas H.                               810.00                 20.90            16,929.00
             23534     Greer, Jocelyn Edith                          810.00                 31.40            25,434.00
             24048     Gupta, Aarti                                  710.00                  8.00             5,680.00
             18954     Lee, Dong Hun (Don)                           810.00                 17.80            14,418.00
             23985     Llerena, Ana Beatriz                          540.00                 17.60             9,504.00
             23952     Rodriguez, Roberto                            810.00                 51.20            41,472.00
             24181     Selick, Allison                               710.00                157.00           111,470.00
             14078     Richards, Erica J.                            995.00                 23.40            23,283.00
             13849     Guido, Laura                                  400.00                 29.80            11,920.00
             24543     Devine, Alex                                  300.00                  4.30             1,290.00
             99850     Research Services*                            345.00                  0.30               103.50
             99850     Research Services*                            320.00                  5.00             1,600.00
             99850     Research Services*                            295.00                  0.30                88.50
                       Client Accommodation - Time
                                                                                                              (3,944.00)
                       Entry Review
                       TOTAL                                                               628.50           544,877.50


The Research Services* and eDiscovery** teams leverage our expertise across offices to meet tight/urgent client deadlines in a
timely and cost effective manner. To enable this collaborative workflow, time billed by these groups is consolidated into a single
line-item on the Timekeeper Summary sections of client bills.




                                                                 44
      20-11133-mg      Doc 754      Filed 08/24/20 Entered 08/24/20 18:10:22     Main Document
                                                Pg 59 of 62



Matter Number: 020873-0000001                                        Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                       Invoice Date: August 24, 2020


                                             Task Code Summary

Task Code   Description                                                        Hours                 Value
002         Asset Disposition                                                     0.20              245.00
003         Assumption and Rejection of Leases and Contracts                     71.60           61,038.50
006         Business Operations                                                  41.00           32,388.00
007         Case Administration                                                  55.60           47,108.00
009         Corporate Governance and Board Matters                                3.10            2,543.00
010         Employee Benefits and Pensions                                       10.90            6,566.00
011         Employment and Fee Applications                                      72.60           49,552.00
013         Financing and Cash Collateral                                       120.10          119,946.50
014         Other Litigation                                                     36.20           31,786.50
015         Meetings and Communications with Creditors                          105.00          105,844.00
019         Relief from Stay and Adequate Protection                              1.00            1,263.00
021         Tax                                                                   1.90            1,349.00
023         Discovery                                                             1.00              767.00
024         Hearings                                                             40.20           36,690.50
025         First and Second Day Motions                                          5.80            5,079.00
026         Claims Investigation                                                 25.30           22,612.00
029         Other Motions/Applications                                           10.40            5,849.00
031         Insurance                                                             1.00              916.00
032         Time Entry Review                                                     5.10            3,944.00
038         LATAM Bankruptcy                                                     20.50           13,334.50
            Client Accommodation - Time Entry Review                                             (3,944.00)
            TOTAL                                                               628.50          544,877.50




                                                         45
       20-11133-mg     Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                  Main Document
                                                 Pg 60 of 62



Matter Number: 020873-0000001                                                      Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                     Invoice Date: August 24, 2020


                                              Disbursement Detail

Date         Description                                                                                             Value
31-Jul-20    On-line Research - LEXIS                                                                                 479.50
31-Jul-20    On-line Research - WESTLAW                                                                            13,751.50
17-Jul-20    Registration fees, Court Solutions, J. Roy, July 17 telephonic hearing appearance                         70.00
17-Jul-20    Registration fees, Court Solutions, A. Selick, July 17 telephonic hearing appearance                      70.00
17-Jul-20    Registration fees, Court Solutions, T. Goren, July 17 telephonic hearing appearance                       70.00
27-Jul-20    Miscellaneous Disbursement COURTSOLUTIONS LLC, 2020-07-27 telephonic                                      70.00
             hearing appearance
27-Jul-20    Miscellaneous Disbursement COURTSOLUTIONS LLC, 2020-07-27 telephonic                                     70.00
             hearing appearance
30-Jul-20    Miscellaneous Disbursement COURTSOLUTIONS LLC, 7/30/2020 telephonic hearing                              70.00
             appearance [LATAM]
30-Jul-20    Miscellaneous Disbursement COURTSOLUTIONS LLC, 7/30/2020 telephonic hearing                              70.00
             appearance [LATAM]

                                                                         Current Disbursements                 14,721.00




                                                          46
       20-11133-mg    Doc 754   Filed 08/24/20 Entered 08/24/20 18:10:22     Main Document
                                            Pg 61 of 62



Matter Number: 020873-0000001                                    Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                   Invoice Date: August 24, 2020


                                        Invoice Summary
                                                                                             U.S.Dollars

Total Fees                                                                                   544,877.50
Total Disbursements                                                                              14,721.00
Total Amount Due                                                                             559,598.50




                                               47
       20-11133-mg          Doc 754       Filed 08/24/20 Entered 08/24/20 18:10:22                      Main Document
                                                      Pg 62 of 62



Matter Number: 020873-0000001                                                            Invoice Number: 5936595
Matter Name: BANKRUPTCY OF AVIANCA HOLDINGS SA                                           Invoice Date: August 24, 2020


For your convenience, we have listed below previous invoices on this matter which our records show as outstanding and the total
balance due on this account. If you have already submitted payment, we appreciate your promptness. If your records are not in
agreement, or if we can provide additional assistance, please call our Billing Department at (415) 268-6446 or (866) 314-5320

    Date         Invoice Number       Currency        Original Invoice Amount       Payments Applied        Amount Outstanding

  24-Jul-20          5929951            USD                          600,800.50                  0.00                 600,800.50




                                                                48
